KANSAS CITY SOUTHERN

and

UMB BANK, N.A., Rights Agent

RIGHTS AGREEMENT

Dated as of

September 29, 2005

1

KANSAS CITY SOUTHERN RIGHTS AGREEMENT

TABLE OF CONTENTS

PAGE

     
Exhibit A -
Exhibit B -
-
-
-
-
-
-
  Description of Series A Preferred Stock
Form of Rights Certificate
Form of Assignment
Certificate
Notice
Form of Election to Purchase
Certificate
Notice
 
   
Exhibit C -
  Summary of Rights to Purchase Preferred Stock

2

RIGHTS AGREEMENT

This Agreement, dated as of September 29, 2005, between KANSAS CITY SOUTHERN, a
Delaware corporation (the “Company”), and UMB BANK, N.A., a national banking
organization (the “Rights Agent”).

W I T N E S S E T H

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
authorized and declared a dividend of one Right (as defined herein) for each
outstanding share of the common stock (as defined herein), of the Company at the
close of business on October 12, 2005 (the “Record Date”) and has authorized the
issuance of one Right (as such number may hereinafter be adjusted pursuant to
the provisions of Section 11 hereof) in respect of each share of Common Stock of
the Company issued (whether originally issued or delivered from the Company’s
treasury) between the Record Date and the earlier of the Distribution Date, the
Expiration Date or the Final Expiration Date (as such terms are hereinafter
defined), each Right initially representing the right to purchase, under certain
circumstances, 1/1,000ths of a share of Preferred Stock (as defined herein),
upon the terms and subject to the conditions hereinafter set forth (the
“Rights”);

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the Company and the Rights Agent hereby agree as follows:

Section 1. Certain Definitions.

For purposes of this Agreement, the following terms have the meanings indicated.

(a) “Acquiring Person” shall mean any Person who, together with all Affiliates
or Associates of such Person, shall be the Beneficial Owner of a Substantial
Block, whether or not such Person continues to be the Beneficial Owner of a
Substantial Block, but shall not include: (i) the Company; (ii) any subsidiary
of the Company; (iii) any employee benefit plan of the Company or of any
subsidiary of the Company, or any Person organized, appointed or established by
the Company or by any subsidiary of the Company for or pursuant to the terms of
any such plan; (iv) a Person who, together with all Affiliates and Associates of
such Person, would become an Acquiring Person solely as a result of a reduction
of the number of  shares of Common Stock of the Company outstanding, including
repurchases of outstanding  shares of Common Stock of the Company by the
Company, which reduction increases the percentage of outstanding shares of
Common Stock of the Company beneficially owned by such Person until such Person,
Affiliate or Associate after becoming aware that such Person has become the
Beneficial Owner of a Substantial Block shall thereafter become the Beneficial
Owner of additional shares of Common Stock representing one percent (1%) or more
of the number of shares of Common Stock then outstanding. Notwithstanding the
foregoing provisions of this Section 1(a), no Person or Affiliate of any Person
shall be or become an Acquiring Person as a result of the acquisition of
beneficial ownership by such Person or any Affiliate of such Person,
individually or as a group, of (i) shares of Common Stock issued or issuable
upon the conversion and exchange of the KCS Sub common stock, par value $0.01,
pursuant to Section 4.3 of the Amended and Restated Acquisition Agreement dated
December 15, 2004, by and among the Company, KARA Sub, Inc., KCS Investment I,
Ltd., KCS Acquisition Subsidiary, Inc., Caymex Transportation, Inc., Grupo TMM,
S.A., TMM Holdings, S.A. de C.V., TMM Multimodal, S.A. de C.V., and Grupo
Transportacion Ferroviaria Mexicana, S.A. de C.V., (the “Acquisition
Agreement”); (ii) shares of Common Stock acquired pursuant to Section 7.13
(a) of the Acquisition Agreement; (iii) shares of Common Stock issued pursuant
to Section 6 of the Consulting Agreement dated December 15, 2004, by and between
the Company and Jose F. Serrano International Business, S.A. de C.V.;
(iv) shares of Common Stock issued upon the conversion of the Indemnity Escrow
Notes pursuant to Section 2(b) of the Indemnity Escrow Agreement dated
December 15, 2004, by and among the Company, KARA Sub, Inc., KCS Investment I,
Ltd., KCS Acquisition Subsidiary, Inc., Caymex Transportation, Inc., Grupo TMM,
S.A., TMM Multimodal, S.A. de C.V., and The Bank of Nova Scotia Trust Company of
New York; or (v)  shares of Common Stock acquired in compliance with the
Stockholders’ Agreement dated December 15, 2004, by and among the Company, Grupo
TMM, S.A., TMM Holdings, S.A. de C.V., TMM Multimodal, S.A. de C.V. and the
stockholders of Grupo TMM, S.A. who have executed the Stockholders’ Agreement
(“Stockholders’ Agreement”), including upon exercise of pre-emptive rights as
provided therein.

(b) “Adjusted Number of Shares” shall have the meaning given the term in
Section 11(a)(iii) of this Agreement.

(c) “Adjusted Purchase Price” shall have the meaning given the term in Section
11(a) (iii) of this Agreement.

(d) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the Exchange Act.

(e) A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“beneficially own” any securities that:

(i) Such Person, or any of such Person’s Affiliates or Associates, beneficially
owns, directly or indirectly (as determined pursuant to Rule 13d-3 of the
Exchange Act);

(ii) Such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has: (A) the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing), or upon the exercise,
conversion or exchange of rights, warrants or options, or otherwise, (provided,
however, that a Person shall not be deemed the “Beneficial Owner” of, or to
beneficially own, securities tendered pursuant to a tender or exchange offer
made by such Person or any such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase or exchange and securities
issuable upon the exercise of the Rights at any time prior to the occurrence of
a Triggering Event); or (B) the right to vote or dispose of pursuant to any
agreement, arrangement or understanding (whether or not in writing) provided,
however, that a Person shall not be deemed the Beneficial Owner or to
beneficially own, any security under this clause (B) if the agreement,
arrangement or understanding to vote such security (1) arises solely from a
revocable proxy given in response to a public proxy or consent solicitation made
pursuant to, and in accordance with, the Exchange Act and (2) is not also then
reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

(iii) Are beneficially owned, directly or indirectly, by any other Person with
which such former Person or any of such Person’s Affiliates or Associates has
any agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in clause (B) of subparagraph (ii) of this paragraph (c)) or disposing
of any securities of the Company;

provided, however, that nothing in this paragraph (e) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of, or to “beneficially own,” any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

(f) “Capital Stock Equivalents” shall have the meaning given the term in
Section 11(a)(iii) of this Agreement.

(g) “Business Day” shall mean any day other than a Saturday, Sunday, or a day on
which banking institutions in the State of Missouri are authorized or obligated
by law or executive order to close.

(h) “Close of Business” on any given date shall mean 5:00 p.m., Kansas City,
Missouri time, on such date, provided, however, if such date is not a Business
Day it shall mean 5:00 p.m. on the next succeeding Business Day.

(i) “Common Stock” when used with reference to the Company shall mean the Common
Stock, $0.01 par value, of the Company as adjusted from time to time. “Common
Stock” when used with reference to any Person other than the Company shall mean
the capital stock with the greatest voting power of such Person or the equity
securities or other equity interest having power to control or direct the
management of such Person.

(j) “Current Market Price” of the Common Stock shall have the meaning given the
term in Section 11(d)(i) of this Agreement.

(k) “Current Market Price” of the Preferred Stock shall have the meaning given
the term in Section 11(d)(ii) of this Agreement.

(l) “Distribution Date” shall have the meaning given the term in Section 3(a) of
this Agreement.

(m) “Exchange Act” shall mean the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, as amended and in effect on the date
hereof.

(n) “Expiration Date” shall have the meaning given the term in Section 7(a) of
this Agreement.

(o) “Final Expiration Date” shall have the meaning given the term in Section
7(a) of this Agreement.

(p) “Independent Director” shall mean any member of the Board of Directors of
the Company, while such person is a member of the Board, who is not an Acquiring
Person, an Affiliate or Associate of an Acquiring Person, or a representative or
nominee of an Acquiring Person or of any such Affiliate or Associate.

(q) “Permitted Offer” shall mean a tender or exchange offer that is for all
outstanding Common Stock of the Company at a price and on terms determined to be
adequate prior to the purchase of shares under such tender or exchange offer, by
at least a majority of the Independent Directors, taking into account all
factors that such directors deem relevant including, without limitation, prices
that could reasonably be achieved if the Company or its assets were sold on an
orderly basis designed to realized maximum value and otherwise in the best
interests of the Company and its stockholders (other than the Person or any
Affiliate or Associate thereof for whose benefit the offer is being made).

(r) “Person” shall mean any individual, firm, corporation, partnership, joint
venture, association, trust or other entity.

(s) “Preferred Stock” shall mean the shares of Series A Preferred Stock, par
value $1.00 per share, of the Company having substantially the rights, powers
and preferences set forth in Article FOURTH of the Company’s Certificate of
Incorporation, the relevant portion of which is attached hereto as Exhibit A,
and to the extent that there are not a sufficient number of  shares of Series A
Preferred Stock authorized to permit the full exercise of the Rights, any other
series of Preferred Stock of the Company designated for such purpose containing
terms substantially similar to the terms of the Series A Preferred Stock.

(t) “Principal Party” shall have the meaning given the term in Section 13(b) of
this Agreement.

(u) “Proration Factor” shall have the meaning given the term in
Section 11(a)(iii) of this Agreement.

(v) “Rights Certificates” shall have the meaning given the term in Section 3 of
this Agreement.

(w) “Share Acquisition Date” shall mean the close of business on the tenth
calendar day after the first date of public announcement (which, for purposes of
this definition, shall include, without limitation, a report filed or amended
pursuant to Section 13(d) of the Exchange Act) by the Company or an Acquiring
Person that an Acquiring Person has become such.

(x) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules, regulations, and forms promulgated thereunder, all as in effect on the
date hereof.

(y) A “subsidiary” of any Person shall mean any Person of whom a majority of the
voting power of the voting equity securities or voting interests is owned or,
directly or indirectly, by such former Person, or which is otherwise controlled,
directly or indirectly, by such former Person.

(z) “Substantial Block” shall mean a number of shares of the Common Stock of the
Company that equals or exceeds 15 percent of the number of shares of the Common
Stock of the Company then outstanding; provided, however, that if the Board of
Directors of the Company shall declare any Person to be an Adverse Person, upon
a determination that such Person, alone or together with its Affiliates and
Associates, has, at any time after the Record Date, become the Beneficial Owner
of an amount of Common Stock of the Company that the Board of Directors
determines to be substantial (which amount shall in no event be less than 10
percent of the shares of Common Stock of the Company then outstanding), and a
determination by at least a majority of the Independent Directors, after
reasonable inquiry and investigation, including consultation with such persons
as such directors shall deem appropriate, that (a) such Beneficial Ownership by
such Person is intended to cause the Company to repurchase the Common Stock
beneficially owned by such Person or to cause pressure on the Company to take
action or enter into a transaction or series of transactions intended to provide
such Person with short-term financial gain under circumstances where the Board
of Directors determines that the best long-term interests of the Company and its
stockholders would not be served by taking such action or entering into such
transactions or series of transactions at that time or (b) such Beneficial
Ownership is causing or reasonably likely to cause a material adverse impact
(including, but not limited to, impairment of relationships with customers or
impairment of the Company’s ability to maintain its competitive position) on the
business or prospects of the Company, then with respect to such Adverse Person,
“Substantial Block shall mean a number of shares of the Common Stock of the
Company that equals or exceeds 13 percent of the number of shares of Common
Stock of the Company then outstanding.

(aa) “Trading Days” shall have the meaning given the term in Section 11(d)(i) of
this Agreement.

(bb) “Triggering Event” shall mean any event described in Sections 11(a)(ii) or
13(a) of this Agreement.

Section 2. Appointment of a Rights Agent.

The Company hereby appoints the Rights Agent to act as agent for the Company in
accordance with the terms and conditions hereof, and the Rights Agent hereby
accepts such appointment. The Company may from time to time appoint such
Co-Rights Agents as it may deem necessary or desirable.

Section 3. Certificates and Transfer of Rights.

(a) Common Stock Outstanding on the Record Date. Until the earlier of (unless
extended by the Board of Directors of the Company) (i) the Share Acquisition
Date or (ii) the close of business on the tenth calendar day (or such later date
as may be determined by action of the Board of Directors prior to such time as
any Person becomes an Acquiring Person) after the date of the commencement of,
or first public announcement of the intent of any Person (other than the
Company, any subsidiary of the Company, any employee benefit plan of the Company
or any Person organized, appointed or established by the Company or any
subsidiary of the Company for or pursuant to the terms of any such plan) to
commence (which intention to commence remains in effect for five business days
after such announcement) a tender or exchange offer if, upon consummation
thereof, such Person would be an Acquiring Person (including any such date that
is after the date of this Agreement and prior to the issuance of the Rights (the
earlier of the dates in subsections (i) and (ii) hereof being herein referred to
as the “Distribution Date”)), the Rights will be evidenced (subject to the
provisions of paragraph (b) of this Section 3) by the certificates for Common
Stock of the Company (which certificates of such Common Stock of the Company
shall be deemed also to be Rights Certificates), and not by separate Rights
Certificates, and the right to receive Rights Certificates will be transferable
only in connection with the transfer of such Common Stock (including a transfer
to the Company). With respect to certificates for the Common Stock of the
Company outstanding as of the Record Date, until the Distribution Date, the
Rights will be evidenced by such certificates for the Common Stock of the
Company with or without a Summary of Rights attached thereto and the registered
holders of the Common Stock of the Company shall also be the registered holders
of the associated Rights. Until the earlier of Distribution Date or Expiration
Date, the surrender or transfer (including a transfer to the Company) of any of
the certificates for the Common Stock of the Company outstanding on the Record
Date shall also constitute the transfer of the Rights associated with the Common
Stock of the Company represented by such certificate. The Company will include
with its mailing, by third-class, postage prepaid mail, of its quarterly report
to Stockholders, if any, a copy of a Summary of Rights, in substantially the
form attached hereto as Exhibit C (the “Summary of Rights”). If such mailing has
not occurred by the expiration of 60 days after the expiration of the quarter in
which this Agreement becomes effective, the Company will promptly mail the
Summary of Rights separately, by first-class, postage prepaid mail, to each
record holder of the Common Stock of the Company as of the close of business on
the Record Date, at the address of such holder shown on the records of the
Company.

(b) Distribution of Separate Rights Certificates. As soon as practicable after
the Distribution Date, the Rights Agent will send, by first-class, insured,
postage prepaid mail, to each record holder of the Common Stock of the Company
as of the close of business on the Distribution Date, at the address of such
holder shown on the records of the Company, a separate Rights Certificate in
substantially the form of Exhibit B attached hereto evidencing one Right for
each share of the Common Stock of the Company so held, subject to adjustment as
provided herein. In the event that an adjustment in the number of Rights per
Common Share has been made pursuant to Section 11(p) hereof, at the time of
distribution of the Rights Certificate, the Company shall make the necessary and
appropriate rounding adjustments (in accordance with Section 14(a) hereof) so
that Rights Certificates representing only whole numbers of Rights are
distributed and cash is paid in lieu of any fractional Rights. As of and after
the Distribution Date, the Rights will be evidenced solely by such Rights
Certificates.

(c) Issuance of Additional Shares of Common Stock and Rights. Rights shall be
issued in respect of all shares of Common Stock of the Company issued (whether
originally issued or delivered from the Company’s treasury) after the Record
Date but prior to the earlier of the Distribution Date or the Expiration Date.
Certificates representing such shares of such Common Stock shall be deemed to be
impressed on, printed on, written on or have otherwise affixed to them the
following legend:

This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in a Rights Agreement between Kansas City Southern and UMB Bank,
n.a. dated as of September 29, 2005, as may be amended from time to time (the
“Rights Agreement”), the terms of which are hereby incorporated herein by
reference and a copy of which is on file at the principal executive offices of
Kansas City Southern. Under certain circumstances, as set forth in the Rights
Agreement, such Rights may be redeemed, may expire or may be evidenced by
separate certificates and will no longer be evidenced by this certificate.
Kansas City Southern will mail to the holder of this certificate a copy of the
Rights Agreement, as in effect on the date of mailing, without charge within
five business days after receipt of a written request therefor. Under certain
circumstances, Rights issued to, or which are or were beneficially owned by,
Acquiring Persons or their Affiliates or Associates (as such terms are defined
in the Rights Agreement) and any subsequent holder of such Rights may become
null and void.

Until the earlier of the Distribution Date or the Expiration Date, the Rights
associated with the Common Stock of the Company represented by certificates
containing the foregoing legend shall be evidenced by such certificates alone,
and the surrender for transfer of any of such certificates shall also constitute
the transfer of the Rights associated with the Common Stock represented by such
certificate.

(d) Purchase of Common Stock by the Company. In the event that the Company
purchases or acquires any of its Common Stock after the Record Date but prior to
the Distribution Date, the Company shall not be entitled to exercise any Rights
associated with the Common Stock so purchased or acquired. Upon reissuance of
such Common Stock by the Company the Rights shall again attach to such Common
Stock as set forth in Section 3(c) of this Agreement.

(e) Restriction on Transfers to Acquiring Persons. Notwithstanding anything in
this Agreement to the contrary, no Right shall at any time be transferable or
transferred, in one transaction or in a series of related transactions
(including a tender offer or exchange offer), directly or indirectly (i) to any
Person who is an Acquiring Person, (ii) to any Person in connection with a
transaction or series of related transactions in which such Person becomes an
Acquiring Person, (iii) to any Person who, as a result of such transfer, would
beneficially own 15 percent or more of the Rights, or (iv) to any Affiliate or
Associate of a Person referred to in any one or more of the foregoing clauses
(i), (ii), or (iii). Any purported or attempted transfer of a Right on or after
the Record Date in violation of the foregoing provisions (regardless whether
such purported or attempted transfer shall be recorded on any transfer ledger)
shall be null and void as of the date of the purported or attempted transfer
without any further action on the part of the Company or the Rights Agent, and
any Right that has been the subject of any such purported or attempted transfer
shall for purposes of this Agreement and the Right Certificate be deemed to be
held beneficially by the Person who attempted to make such purported or
attempted transfer and, thereafter, shall continue to be exercisable by such
Person or, in the case of a transfer not prohibited by this Agreement, such
Person’s transferee, for a like number of 1/1,000ths of a Preferred Share (or
other securities, cash or other assets, as the case may be) pursuant to this
Agreement. The Company may require (or cause the Rights Agent or any transfer
agent of the Company to require) any Person who submits a Right Certificate for
transfer on the registry books or to exercise the Rights represented thereby to
establish to the satisfaction of the Company, in its sole discretion, that such
attempted transfer is not in violation of the provisions of this Section 3(e).
The Company and the Rights Agent shall use all reasonable efforts to insure the
provisions of this Section 3(e) are complied with, but shall have no liability
to any holder of a Right Certificate (other than as specifically provided
herein) or any other Person as a result of a failure to so insure.

Section 4. Form of Rights Certificates.

(a) Form of Certificate. The Rights Certificates (and the forms of election to
purchase  shares and of assignment to be printed on the reverse thereof) shall,
subject to paragraph (a) of Section 3 of this Agreement, be substantially the
same as Exhibit B hereto and may have such marks of identification or
designation and such legends, summaries or endorsements printed thereon as the
Company may deem appropriate and as are not inconsistent with the provisions of
this Agreement, or as may be required to comply with any applicable law or with
any rule or regulation made pursuant thereto or with any rule or regulation of
any stock exchange on which the Rights may from time to time be listed, or to
conform to usages. Subject to the provisions of Section 11 and Section 22
hereof, the Rights Certificates, whenever issued, shall be dated as of the
Record Date, and on their face shall entitle the holders thereof to purchase
such number of 1/1,000ths of a share of Preferred Stock as shall be set forth
therein at the price per 1/1,000ths of a share of Preferred Stock set forth
therein (the “Purchase Price”), but the number of such shares and the Purchase
Price shall be subject to adjustment as provided herein.

(b) Notwithstanding any other provision of this Agreement, any Rights
Certificate issued pursuant to Section 3 or Section 22 hereof that represents
Rights beneficially owned by (i) an Acquiring Person or any Associate or
Affiliate thereof, (ii) a transferee of an Acquiring Person (or of any Associate
or Affiliate of such Acquiring Person) who becomes a transferee after the
Acquiring Person became such, or (iii) a transferee of an Acquiring Person (or
of any such Associate or Affiliate of such Acquiring Person) who becomes a
transferee prior to or concurrently with the Acquiring Person becoming such, and
receives such Rights pursuant to either (A) a transfer (whether or not for
consideration) from the Acquiring Person to holders of equity interests in such
Acquiring Person or to any Person with whom such Acquiring Person has any
continuing agreement, arrangement or understanding (whether or not in writing)
regarding the transferred Rights or (B) a transfer which the Board of Directors
of the Company has determined is part of a plan, arrangement or understanding
that has a primary purpose or effect avoidance of Section 7(e) hereof, any
Rights Certificate issued at any time to any nominee of such Acquiring Person,
Associate or Affiliate, and any Rights Certificate issued pursuant to Section 6
or Section 11 upon transfer, exchange, replacement or adjustment of any other
Rights Certificate referred to in this sentence, shall contain the following
legend:

The Rights represented by this Rights Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or an Affiliate or an
Associate of an Acquiring Person (as such terms are defined in the Rights
Agreement). Accordingly, this Rights Certificate and the Rights represented
hereby may become null and void in the circumstances specified in Section 7(e)
of the Rights Agreement.

The provisions of Section 7(e) of the Rights Agreement shall be operative
whether or not the foregoing legend is contained on any Rights Certificate.

Section 5. Countersignature and Registration.

(a) The Rights Certificates shall be executed on behalf of the Company in the
same manner as the Company then does for certificates for Common Stock of the
Company. The Rights Certificates shall be countersigned by the Rights Agent,
either manually or by facsimile, and shall not be valid for any purpose unless
so countersigned. In case any officer of the Company who shall have signed any
of the Rights Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Rights Certificates, nevertheless, may be countersigned by the Rights
Agent, issued and delivered with the same force and effect as though the person
who signed such Rights Certificate had not ceased to be such officer of the
Company; and any Rights Certificate maybe signed on behalf of the Company by any
person who, at the actual date of the execution of such Rights Certificate,
shall be a proper officer of the Company to sign such Rights Certificate,
although at the date of the execution of this Rights Agreement any such person
was not such an officer.

(b) Following the Distribution Date, the Rights Agent will keep or cause to be
kept, at its principal office or offices designated as the appropriate place for
surrender of the Rights Certificates upon exercise or transfer, books for
registration and transfer of the Rights Certificates issued hereunder. Such
books shall show the names and addresses of the respective holders of the Rights
Certificates, the number of Rights evidenced on its face by each of the Rights
Certificates and the date of each of the Rights Certificates, and such other
information as the Rights Agent deems appropriate in the circumstances.

Section 6. Transfer, Split Up, Combination and Exchange of Rights Certificates;
Mutilated, Destroyed, Lost or Stolen Rights Certificates.

Subject to the provisions of Section 4(b), Section 7(e) and Section 14 hereof,
at any time after the close of business on the Distribution Date and at or prior
to the close of business on the Expiration Date, any Rights Certificates may be
transferred, split up or combined with or exchanged for any other Rights
Certificates, entitling the registered holder to purchase a like number of
1/1,000ths of a share of Preferred Stock (or following a Triggering Event,
Common Stock, other securities or other assets, as may be necessary) as the
Rights Certificate or Rights Certificates surrendered then entitled such holder
(or former holder in the case of a transfer) to purchase. Any registered holder
desiring to transfer, split up, combine or exchange any Rights Certificate shall
make such request in writing delivered to the Rights Agent, and shall surrender
the Rights Certificate or Rights Certificates to be transferred, split up,
combined or exchanged at the principal office or offices of the Rights Agent
designated for such purpose. Neither the Rights Agent nor the Company shall be
obligated to take any action whatsoever with respect to the transfer of any such
surrendered Rights Certificate until the registered holder shall have completed
and signed the certificate contained in the form of assignment on the reverse
side of such Rights Certificate and shall have provided such additional evidence
of the identity of the Beneficial Owner (or former Beneficial Owner) or
Affiliates or Associates thereof as the Company shall reasonably request.
Thereupon the Rights Agent shall, subject to Section 4(b), Section 7(e) and
Section 14 hereof, countersign and deliver to the Person entitled thereto a
Rights Certificate or Rights Certificates, as the case may be, as so requested.
The Company or the Rights Agent may require payment of a sum sufficient to cover
any tax or governmental charge that may be impose in connection with any
transfer, split up, combination or exchange of Rights Certificates.

Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or mutilation of a Rights
Certificate, and in case of loss, theft or destruction, of indemnity or security
reasonably satisfactory to them, and reimbursement to the Company and the Rights
Agent of all reasonable expenses incidental thereto, and upon surrender to the
Rights Agent and cancellation of the Rights Certificate if mutilated, the
Company will make and deliver a new Rights Certificate of like tenor to the
Rights Agent for countersignature and delivery to the registered owner in lieu
of the Rights Certificates so lost, stolen, destroyed or mutilated.

Section 7. Exercise of Rights, Purchase Price, Expiration Date of Rights.

(a) Subject to Section 7(e) hereof, the registered holder of any Rights
Certificate may exercise the Rights evidenced thereby (except as otherwise
provided herein including, without limitation, the restrictions on
exercisability set forth in Sections 9(c),11(a)(iii) and 23(a) hereof) in whole
or in part at any time after the Distribution Date upon surrender of the Rights
Certificate, with the form of election to purchase on the reverse side thereof
duly completed and executed, to the Rights Agent at the principal office of the
Rights Agent or offices designated by the Rights Agent for such purposes,
together with payment of the aggregate Purchase Price for the total number of
1/1,000ths of a share of Preferred Stock (or other securities or assets, as may
be necessary and authorized) as to which such surrendered Rights are exercised,
at or prior to the close of business on the earlier of: (i) October 11, 2010
(the “Final Expiration Date”); or (ii) the date on which the Rights are redeemed
as provided in Section 23; or (iii) the consummation of a transaction
contemplated by Section 13(d) hereof (such earlier date being herein referred to
as the “Expiration Date”).

(b) The Purchase Price for each 1/1,000ths of a share of Preferred Stock
pursuant to the exercise of a Right shall initially be $100.00, shall be subject
to adjustment from time to time as provided in Sections 11 and 13 hereof and
shall be payable in accordance with paragraph (c) below.

(c) Upon receipt of a Rights Certificate representing exercisable Rights with
the form of election to purchase and the Certificate duly completed and
executed, payment of the Purchase Price for the number of 1/1,000ths of a share
of Preferred Stock (or other securities or other assets, as the case may be) to
be purchased and an amount equal to any applicable transfer tax, the Rights
Agent shall thereupon, subject to Section 20(k), promptly:

(i) (A) requisition from any transfer agent of the Preferred Stock (or make
available, if the Rights Agent is the transfer agent for such Preferred Stock) a
certificate for the total number of 1/1,000ths of a share of the Preferred Stock
to be purchased, and the Company hereby irrevocably authorizes its transfer
agent to comply with all such requests, or (B) if the Company shall have elected
to deposit the total number of shares of Preferred Stock issuable upon exercise
of the Rights hereunder with a depositary agent, requisition from the depositary
agent a depositary receipt representing such number of 1/1,000ths of a share of
Preferred Stock as are to be purchased (in which case certificates for the
shares of Preferred Stock represented by such receipts shall be deposited by the
transfer agent with the depositary agent), and the Company hereby irrevocably
authorizes such depositary agent to comply with such request;

(ii) when appropriate, requisition from the Company the amount of cash, if any,
to be paid in lieu of issuance of fractional shares in accordance with
Section 14;

(iii) after receipt of such certificate or depositary receipt, cause the same to
be delivered to or upon the order of the registered holder of such Rights
Certificates, registered in such name or names as may be designated by such
holder; and

(iv) when appropriate, after receipt promptly deliver such cash, if any, to or
upon the order of the registered holder of such Rights Certificate.

The payment of the Purchase Price may be made: (i) in cash or by certified bank
check or bank draft payable to the order of the Company, (ii) by delivery of a
certificate or certificates (with appropriate stock powers executed in blank
attached thereto) evidencing a number of shares of Common Stock equal to the
then Purchase Price divided by the current market price (as determined pursuant
to Section 11(d) hereof) per share of Common Stock on the Trading Date
immediately preceding the date of such exercise, or (iii) by a combination of
(i) and (ii). In the event that the Company is obligated to issue securities,
distribute property or pay cash pursuant to Section 11 (a) (iii) hereof, the
Company will make all arrangements necessary so that cash, property or
securities are available for issuance, distribution or payment by the Rights
Agent, if and when appropriate.

(d) In case the registered holder of any Rights Certificate shall exercise less
than all the Rights evidenced thereby, a new Rights Certificate evidencing
Rights equivalent to the Rights remaining unexercised shall be issued by the
Rights Agent to the registered holder of such Rights Certificate or to his duly
authorized assigns, subject to the provisions of Section 14 hereof.

(e) Notwithstanding anything in this Agreement to the contrary, if there occurs
the event set forth in Section 11(a)(ii), then any Rights that are or were
beneficially owned by: (i) an Acquiring Person or any Associate or Affiliate of
such Acquiring Person; (ii) any subsequent holder of such Rights; (iii) a
transferee of an Acquiring Person or of any Associate or Affiliate thereof who
becomes a transferee prior to or concurrently with the Acquiring Person becoming
such and receives such Rights pursuant to either (A) a transfer (whether or not
for consideration) from the Acquiring Person to holders of equity interests in
such Acquiring Person or to any Person with whom the Acquiring Person has any
continuing agreement, arrangement or understanding regarding the transferred
Rights or (B) a transfer which a majority of the Independent Directors has
determined is part of a plan, arrangement or understanding which has as a
primary purpose or effect the avoidance of this Section 7(e) shall become or be
(as the case may be) null and void with respect to the rights provided under
Section 11(a)(ii) without any further action, and shall not thereafter provide
any such holder with any rights whatsoever under this Agreement or otherwise.
The Company shall use all reasonable efforts to insure that the provisions of
this Section 7(e) and Section 4(b) hereof are complied with, but shall have no
liability to any holder of Rights Certificates or other Person as a result of
its failure to make any determinations with respect to an Acquiring Person or
its Affiliates, Associates or transferees thereof.

(f) Notwithstanding anything in this Agreement to the contrary, neither the
Rights Agent nor the Company shall be obligated to undertake any action with
respect to a registered holder upon the occurrence of any purported exercise as
set forth in this Section 7 unless such registered holder shall have:
(i) completed and signed the certificate contained in the form of election to
purchase set forth on the reverse side of the Rights Certificate surrendered for
such exercise; and (ii) provided such additional evidence of the identity of the
Beneficial Owner (or former Beneficial Owner) or Affiliates or Associates
thereof as the Company or the Rights Agent shall reasonably request.

Section 8. Cancellation and Destruction of Rights Certificates.

All Rights Certificates surrendered for the purpose of exercise, transfer, split
up, combination or exchange shall be delivered to the Rights Agent for
cancellation and no Rights Certificates shall be issued in lieu thereof except
as expressly permitted by any of the provisions of this Rights Agreement. The
Company shall deliver to the Rights Agent for cancellation and retirement, and
the Rights Agent shall so cancel and retire, any other Rights Certificate
purchased or acquired by the Company otherwise than upon the exercise thereof.
The Rights Agent shall deliver all canceled Rights Certificates to the Company,
or, at the written request of the Company, destroy such canceled Rights
Certificates, and in such latter case shall deliver a certificate of destruction
thereof to the Company.

Section 9. Reservation and Availability of Shares of Capital Stock.

The Company covenants and agrees that it will:

(a) Cause to be reserved and kept available out of its authorized and unissued
shares of Preferred Stock (and following the occurrence of a Triggering Event,
out of its authorized and unissued shares of Common Stock or its authorized and
issued Common Stock held in its treasury, other securities as provided herein or
some combination thereof) the number of  shares of Preferred Stock or other
securities as provided herein or some combination of such securities that will
be sufficient to permit the exercise in full of all outstanding Rights whenever
issued.

(b) If the shares of Preferred Stock (and following the occurrence of a
Triggering Event, Common Stock and/or other securities) issuable upon the
exercise of Rights are listed on any national securities exchange, use its best
efforts to cause, from and after such time as the Rights become exercisable, all
shares reserved for such issuance to be listed on such exchange upon official
notice of issuance upon such exercise.

(c) Use its best efforts to: (i) file, as soon as practicable following the
first occurrence of the Distribution Date, a registration statement under the
Securities Act with respect to the securities purchasable upon exercise of the
Rights on an appropriate form; (ii) cause such registration statement to become
effective as soon as practicable after such filing; (iii) cause such
registration statement to remain effective (with a prospectus at all times
meeting the requirements of the Securities Act) until the date of the expiration
of the Rights; (iv) to otherwise comply with all requirements of the Securities
Act and the Exchange Act applicable to the exercise of the Rights and issuance
of the securities upon such exercise; and (v) take promptly such action as may
be appropriate under the blue sky or securities laws of the States such laws of
which would be applicable to the Rights and the exercise thereof in order for
the securities issuable upon exercise of the Rights to be offered, sold and
delivered in accordance with such laws. Notwithstanding any provision of this
Agreement to the contrary, the Rights shall not be exercisable in any
jurisdiction unless the requisite qualifications in such jurisdiction shall have
been obtained and such exercise shall be permitted under applicable law and a
registration statement relating thereto shall have been declared effective.

(d) Take all such action as may be necessary to ensure that all 1/1,000ths
shares of the Preferred Stock (and following the occurrence of a Triggering
Event, the other securities as permitted herein) delivered upon exercise of
Rights shall, at the time of delivery of the certificates for such shares
(subject to payment of the Purchase Price), be duly and validly authorized and
issued and fully paid and non-assessable.

(e) Pay when due and payable any and all federal and state transfer taxes and
charges which may be payable in respect of the issuance or delivery of the
Rights Certificates or of any certificates for a number of 1/1,000ths shares of
the Preferred Stock (or other securities, as the case may be) upon the exercise
of Rights all costs and expenses incurred in connection with the obligations set
forth in this Section 9. The Company shall not, however, be required: (i) to pay
any transfer tax that may be payable in respect of any transfer involved in the
transfer or delivery of Rights Certificates or the issuance of delivery of a
number of certificates for whole or fractional shares of a Preferred Stock (or
other securities, as the case may be) in a name other than that of the
registered holder of the Rights Certificate evidencing Rights surrendered for
exercise; or (ii) to issue or deliver any certificates for whole or fractional
shares of the Preferred Stock upon the exercise of any Rights until any such tax
shall have been paid (any such tax being payable by the holder of such Rights
Certificate at the time of surrender) or until it has been established to the
Company’s satisfaction that no such tax is due.

Section 10. Preferred Stock Record Date.

Each person in whose name any certificate for any whole or fractional shares of
Preferred Stock (or other securities, as the case may be) is issued upon the
exercise of Rights shall for all purposes be deemed to have become the holder of
record of such shares of Preferred Stock (or other securities, as the case may
be) represented thereby, and such certificate shall be dated, the date upon
which the Rights Certificate evidencing such Rights was duly surrendered and
payment of the Purchase Price (and any applicable transfer taxes) was made;
provided, however, that if the date of such surrender and payment is a date upon
which the Preferred Stock (or other securities, as the case may be) transfer
books of the Company are closed, such person shall be deemed to have become the
record holder of such shares on, and such certificates shall be dated, the next
succeeding business day on which such transfer books for such securities are
open. Prior to the exercise of the Rights evidenced thereby, the holder of a
Rights Certificate shall not be entitled to any rights as a stockholder of the
Company with respect to shares for which the Rights shall be exercisable,
including, without limitation, the right to vote, to receive dividends or other
distributions or to exercise any preemptive rights, and shall not be entitled to
receive any notice of any proceedings of the Company except as provided herein.

Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of
Rights.

The Purchase Price, the number and kind of shares covered by each Right and the
number of Rights outstanding are subject to adjustment from time to time as
provided in this Section 11.

(a) In the event that:

(i) Changes in the Preferred Stock. The Company shall at any time after the date
of this Agreement (A) declare a dividend on the Preferred Stock payable in
shares of the Preferred Stock, (B) subdivide the outstanding Preferred Stock,
(C) combine the outstanding Preferred Stock into a smaller number of shares or
(D) issue any shares of its capital stock in a reclassification of the Preferred
Stock (including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing or surviving corporation), except
as otherwise provided in this Section 11(a) and Section 7(e) hereof, then the
Purchase Price in effect at the time of the record date for such dividend or of
the effective date of such subdivision, combination or reclassification, and the
number and kind of shares of Preferred Stock (or other securities, as the case
may be), issuable on such date, shall be proportionately adjusted so that the
holder of any Right exercised after such time shall be entitled to receive, upon
the payment of the Purchase Price then in effect, the aggregate number (whether
whole or fractional) and kind of securities that if such Right had been
exercised immediately prior to such date and at a time when the Preferred Stock
transfer books of the Company were open, such holder would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification. If an event occurs that would require an
adjustment under both this Section 11(a)(i) and Section 11(a)(ii) hereof, the
adjustment provided for in this Section 11(a)(i) shall be in addition to, and
shall be made prior to any adjustment required pursuant to Section 11(a)(ii).

(ii) Determination of Shares of Preferred Stock. If any Person (other than the
Company, any subsidiary of the Company, any employee benefit plan of the Company
or any of its subsidiaries or any Person holding securities of the Company
organized, appointed or established by the Company or any of its subsidiaries
for or pursuant to the terms of any such plan), alone or together with its
Affiliates and Associates, shall become an Acquiring Person (except pursuant to
a Permitted Offer), then proper provisions shall be made so that each holder of
a Right, except as provided in Section 7(e) hereof, shall, for a period of
60 days after the effective date of an appropriate registration statement filed
pursuant to Section 9 hereof, have a right to receive, upon exercise thereof at
the then current Purchase Price in accordance with the terms of this Agreement,
such number of whole or fractional  shares of Preferred Stock (or if the Board
determines prior to the Distribution Date, such number of shares of Common Stock
of the Company in lieu of the Preferred Stock) as shall equal the result
obtained by multiplying the then current Purchase Price by the then number of
1/1,000ths of a share of Preferred Stock (or such Common Stock) for which a
Right is exercisable immediately prior to the occurrence of such
Section 11(a)(ii) event then dividing that product (which, following such first
occurrence, shall thereafter be referred to as the Purchase Price for each Right
and for all other purposes of this Agreement) by 50 percent of the current
market price per one share of Preferred Stock (or Common Stock of the Company,
as the case may be) (determined pursuant to Section 11(d)) on the date of the
first occurrence of the event set forth in this subparagraph (ii) (such number
of shares being referred to as the “Adjustment Shares”).

(iii) Insufficient Preferred Stock. There shall not be sufficient treasury
shares or authorized but unissued and unreserved Preferred Stock (or Common
Stock of the Company as provided for in Section 11(a)(ii) hereof) to permit the
exercise in full of all the outstanding Rights in accordance with the foregoing
subparagraph (ii) and the Rights become so exercisable, notwithstanding any
other provision of this Agreement, to the extent necessary and permitted by
applicable law, each Right shall thereafter represent the right to receive, upon
exercise thereof at the then current Purchase Price in accordance with the terms
of this Agreement: (A) shares (whether whole or fractional) of Common Stock of
the Company that may permissibly be issued; (B) a number (whether whole or
fractional) of other equity securities of the Company (or in the discretion of
the Board of Directors of the Company, debt) including, but not limited to,
whole or fractional shares of preferred stock of the Company other than the
Preferred Stock (such alternative securities of the Company being referred to as
“Capital Stock Equivalents”); or (C) some combination of (A), (B) and the
Preferred Stock, that, in the case of (A), (B) or (C), the Board of Directors of
the Company has determined to have the same aggregate current market value as
determined based upon advice of a nationally recognized investment banking firm
selected by the Independent Directors and/or pursuant to Section 11(d)(i) and
(ii) hereof, to the extent applicable as the aggregate value of the Preferred
Stock if there were available for issuance sufficient shares of Preferred Stock;
provided, however, if there are unavailable sufficient Preferred Stock or
Capital Stock Equivalents, then the Company shall, to the extent permitted by
applicable law, promptly take all such action as may be necessary to authorize
additional Preferred Stock or Capital Stock Equivalents for issuance upon
exercise of the Rights, including the calling of a meeting of stockholders; and
provided, further, that if the Company is unable to cause sufficient Preferred
Stock or Capital Stock Equivalents to be available for issuance upon exercise in
full of all of the outstanding Rights, then each Right shall thereafter
represent the right to receive the Adjusted Number of Shares upon exercise of
the Adjusted Purchase Price (as such terms are hereinafter defined). As used
herein, the term “Adjusted Number of Shares” shall be equal to that number of
whole or fractional shares of Preferred Stock (or Capital Stock Equivalents)
equal to the product of (A) the number of Adjustment Shares and (B) a fraction,
the numerator of which is the number of Shares of Preferred Stock (or Capital
Stock Equivalents) available for issuance upon exercise of the Rights and the
denominator of which is the aggregate number of Adjustment Shares otherwise
issuable upon exercise in full of all Rights (assuming there were a sufficient
number of shares of Preferred Stock (or Capital Stock Equivalents as the case
may be) available) (such fraction being referred to as the “Proration Factor”).
The “Adjusted Purchase Price” shall mean the product of the Purchase Price and
the Proration Factor. The Board of Directors may, but shall not be required to,
establish procedures to allocate the right to receive Shares of Preferred Stock
and other Capital Stock Equivalents upon exercise of the Rights among holders of
Rights.

(b) Preferred Stock Rights or Warrants. In case the Company shall fix a record
date for the issuance of rights or warrants to all holders of Preferred Stock
entitling them (for a period expiring within 45 calendar days after such record
date) to subscribe for or purchase Preferred Stock (or Securities convertible
into the Preferred Stock or similar preferred stock) at a price per share of
Preferred Stock (or having a conversion price per share of Preferred Stock, if a
security convertible into Preferred Stock) less than the current market price
per share of Preferred Stock (as defined in Section 11(d) hereof) on such record
date, then the Purchase Price to be in effect after such record date shall be
determined by multiplying the Purchase Price in effect immediately prior to such
record date by a fraction the numerator of which shall be the number of shares
of Preferred Stock (whether whole or fractional) outstanding on such record date
plus the number of shares of Preferred Stock that the aggregate offering price
of the total number of shares of Preferred Stock and/or similar preferred stock
so to be offered (and/or the aggregate initial conversion price of the
convertible securities so to be offered) would purchase at such current market
price and the denominator of which shall be the number of shares of Preferred
Stock (whether whole or fractional) outstanding on such record date plus the
number of additional shares of Preferred Stock (whether whole or fractional)
and/or similar preferred stock to be offered for subscription or purchase (or
into which the convertible securities so to be offered are initially
convertible). In case such subscription price may be paid in part or all in a
form other than cash, then the value of such consideration shall be as
determined in good faith by the Board of Directors of the Company, whose
determination shall be described in a statement filed with the Rights Agent and
shall be binding on the Rights Agent and the Holders of the Rights. Shares of
Preferred Stock (whether whole or fractional) owned by or held for the account
of the Company shall not be deemed outstanding for the purpose of any such
computation. Such adjustment shall be made successively whenever such a record
date is fixed, and in the event that such rights or warrants are not so issued,
the Purchased Price shall be adjusted to be the Purchase Price that would then
be in effect if such record date has not been fixed.

(c) Distributions on the Preferred Stock. In case the Company shall fix a record
date for the making of a distribution to all holders of Preferred Stock
(including any such distribution made in connection with a consolidation or
merger in which the Company is the continuing corporation) of evidences of
indebtedness, assets (other than a regular periodic cash dividend at a rate not
in excess of 125 percent of the rate of the last cash dividend theretofore paid
out of the earnings or retained earnings of the Company or a dividend payable in
Preferred Stock (but including any dividend payable in stock other than
Preferred Stock), securities or subscription rights or warrants (excluding those
referred to in Section 11(b) hereof), then the Purchase Price to be in effect
after such record date shall be determined by multiplying the Purchase Price in
effect immediately prior to such record date by a fraction the numerator of
which shall be the current market price per share of Preferred Stock (as defined
in Section 11(d) hereof) on such record date, less the fair market value (as
determined in good faith by the Board of Directors, whose determination shall be
described in a statement filed with the Rights Agent and shall be binding on the
Rights Agent and the Holders of the Rights) of the portion of the assets,
evidences of indebtedness, securities, subscription rights or warrants so to be
distributed and applicable to one share of Preferred Stock and the denominator
of which shall be such current market price per share of Preferred Stock (as
determined pursuant to Section 11(d) hereof). Such adjustments shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Purchase Price shall again be adjusted to be
the Purchase Price that would then be in effect if such record date had not been
fixed.

(d) Determination of Current Market Price. For the purpose of any computation
hereunder:

(i) The “current market price” per share of Common Stock on any date shall be
deemed to be for purposes other than Section 11(a)(iii) hereof the average of
the daily closing prices per share of such Common Stock for the 30 consecutive
Trading Days (as such term is hereinafter defined) immediately prior to such
date and for purposes of Section 11(a)(iii) hereof, the average of the daily
closing prices per share of such Common Stock for the 10 consecutive Trading
Days immediately prior to that date; provided, however, that in the event that
the current market price per share of Common Stock is determined during the
period following the announcement by the issuer of such Common Stock of (A) a
dividend or distribution on such Common Stock payable in shares of such Common
Stock or securities convertible into shares of such Common Stock (other than the
Rights), or (B) any subdivision, combination or reclassification of such Common
Stock, and the ex-dividend date for such dividend or distribution, or the record
date for such subdivision, combination or reclassification, shall not have
occurred prior to the commencement of the requisite 30 or 10 Trading Day period,
then, and in each such case, the current market price shall be appropriately
adjusted to reflect the current market price per Common Stock equivalent. The
closing price for each day shall be the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the principal national securities exchange on which the
shares of the Common Stock are listed or admitted to trading or, if the shares
of the Common Stock are not listed or admitted to trading on any national
securities exchange, the last sale price or, if not so reported, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
(the “NASDAQ System”) or such other system then in use, or, if on any such date
the shares of the Common Stock are not quoted by such organization, the average
of the closing bid and asked prices as furnished by a professional market maker
making a market in the Common Stock selected by the Board of Directors of the
Company. If on any such date no market maker is making a market in the Common
Stock, the fair value of such Common Stock on such date shall be as determined
in good faith by the Independent Directors if the Independent Directors
constitute a majority of the Board of Directors, or in the event the Independent
Directors do not constitute a majority of the Board of Directors, by an
independent investment banking firm selected by the Board of Directors. The term
“Trading Day” shall mean a day on which the principal national securities
exchange on which the shares of Common Stock are listed or admitted for trading
is open for the transaction of business or, if the shares of the Common Stock
are not listed or admitted for trading on any national securities exchange, a
Business Day on which securities were traded in the over-the-counter market. If
the Common Stock is not publicly held or not so listed or traded, “current
market price” per share shall mean the fair value per share as determined in
good faith by the Independent Directors if the Independent Directors constitute
a majority of the Board of Directors or in the event the Independent Directors
do not constitute a majority of the Board of Directors, by an independent
investment banking firm selected by the Board of Directors, whose determination
shall be described in a statement filed with the Rights Agent and shall be
conclusive for all purposes.

(ii) The “current market price” per share of Preferred Stock shall be determined
in the same manner as set forth above for the Common Stock in clause (i) of this
Section 11(d) (other than the last sentence thereof). If the current market
price per share of Preferred Stock cannot be determined in the manner provided
above or if the Preferred Stock is not publicly held or listed or traded in a
manner described in clause (i) of this Section 11(d), the “current market price”
per share of Preferred Stock shall be conclusively deemed to be an amount equal
to 1,000 (as such number may be appropriately adjusted for such events as stock
splits, stock dividends and recapitalization with respect to the Common Stock
occurring after the date of this Agreement) multiplied by the current market
price per share of the Common Stock. If neither the Common Stock nor the
Preferred Stock is publicly held or so listed or traded, “current market price”
per share of the Preferred Stock shall mean the fair value per share as
determined in good faith by the Independent Directors, whose determination shall
be described in a statement filed with the Rights Agent and shall be conclusive
for all purposes. For all purposes of this Agreement, the “current market price”
of 1/1,000ths of a share of Preferred Stock shall be equal to the “current
market price” of one share of Preferred Stock divided by 1,000.

(e) Limitation on Adjustment on Purchase Price. Notwithstanding anything herein
to the contrary, no adjustment in the Purchase Price shall be required unless
such adjustment would require an increase or decrease of at least 1 percent in
such price; provided, however, that any adjustments that by reason of this
Section 11(e) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this
Section 11 shall be made to the nearest cent or to the nearest ten-thousandth of
a share as the case may be. Notwithstanding the first sentence of this
Section 11(e), any adjustment required by this Section 11 shall be made no later
than the earlier of (i) three years from the date of the transaction which
mandates such adjustment or (ii) the Expiration Date.

(f) If, as a result of an adjustment made pursuant to Section 11(a), the holder
of any Right thereafter exercised shall become entitled to receive any Capital
Stock Equivalents or other shares of capital stock of the Company other than
shares of Preferred Stock, thereafter the number of such other shares so
receivable upon exercise of any Right and the payment Purchase Price thereof
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Preferred
Stock contained in Section 11(a) through (o), inclusive, and the provisions of
Sections 7, 9, 10, 13 and 14 with respect to the Preferred Stock shall apply on
like terms to any such other shares.

(g) All Rights originally issued by the Company subsequent to any adjustment
made to the Purchase Price hereunder shall evidence the right to purchase, at
the adjusted Purchase Price, the number of 1/1,000ths of a share of Preferred
Stock purchasable from time to time hereunder upon exercise of the Rights, all
subject to further adjustment as provided herein.

(h) Unless the Company shall have exercised its election as provided in Section
11(i) hereof, upon each adjustment of the Purchase Price as a result of the
calculations made in Sections 11 (b) and (c) hereof, each Right outstanding
immediately prior to the making of such adjustment shall thereafter evidence the
right to purchase, at the adjusted Purchase Price, that number of 1/1,000ths of
a share of Preferred Stock (calculated to the nearest ten-thousandth) obtained
by (i) multiplying (x) the number of 1/1,000ths of a share covered by a Right
immediately prior to this adjustment by (y) the Purchase Price in effect
immediately prior to such adjustment of the Purchase Price and (ii) dividing the
product so obtained by the Purchase Price in effect immediately after such
adjustment of the Purchase Price.

(i) The Company may elect on or after the date of any adjustment of the Purchase
Price to adjust the number of Rights in lieu of any adjustment in the number of
1/1,000ths of a share of Preferred Stock purchasable upon the exercise of a
Right. Each of the Rights outstanding, after such adjustment of the number of
Rights, shall be exercisable for the number of 1/1,000ths of a share of
Preferred Stock for which a Right was exercisable immediately prior to such
adjustment. Each Right held of record prior to such adjustment of the number of
Rights shall become that number of Rights (calculated to the nearest
ten-thousandth) obtained by dividing the Purchase Price in effect immediately
prior to adjustment of the Purchase Price by the Purchase Price in effect
immediately after the adjustment of the Purchase Price. The Company shall make a
public announcement of its election to adjust the number of Rights, indicating
the record date for the adjustment and, if known at the time, the amount of the
adjustment to be made. This record date may be the date on which the Purchase
Price is adjusted or any date thereafter, but, if the Rights Certificates have
been issued, shall be at least 10 Business Days later than the date of the
public announcement. If Rights Certificates have been issued, upon each
adjustment of the number of Rights pursuant to this Section 11(i), the Company
shall, as promptly as practicable, cause to be distributed to holders of record
of Rights Certificates on such record date Rights Certificates evidencing,
subject to Section 14, the additional Rights to which such holders shall be
entitled as a result of such adjustment, or, at the option of the Company, shall
cause to be distributed to such holders of record in substitution and
replacement for the Rights Certificates held by such holders prior to the date
of adjustment, and upon surrender thereof, if required by the Company, new
Rights Certificates evidencing all the Rights to which such holders shall be
entitled after such adjustment. Rights Certificates so to be distributed shall
be issued, executed and countersigned in the manner provided for herein (and may
bear, at the option of the Company, the adjusted Purchase Price) and shall be
registered in the names of the holders of record of Rights Certificates on the
record date specified in the public announcement.

(j) Irrespective of any adjustment or change in the Purchase Price or the number
of 1/1,000ths of a share of Preferred Stock issuable upon the exercise of the
Rights, the Rights Certificates theretofore and thereafter issued may continue
to express the Purchase Price per 1/1,000ths of a share and the number of
1/1,000ths of a share that were expressed in the initial Rights Certificates
issued hereunder and if so, shall not affect in any way the adjustments or
changes required under this Agreement.

(k) Before taking any action that would cause an adjustment reducing the
Purchase Price below the then stated value, if any, of the number of 1/1,000ths
of a share of Preferred Stock issuable upon exercise of the Rights, the Company
shall take any corporate action that may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue fully paid and
non-assessable such number of 1/1,000ths of a share of such Preferred Stock at
such adjusted Purchase Price.

(l) In any case in which this Section 11 shall require that an adjustment in the
Purchase Price be made effective as of a record date for a specified event, the
Company may elect to defer until the occurrence of such event the issuance to
the holder of any Right exercised after such record date the number of
1/1,000ths of a share of Preferred Stock and Capital Stock Equivalents, if any,
issuable upon such exercise over and above the number of 1/1,000ths of a share
of Preferred Stock and other capital stock or securities of the Company, if any,
issuable upon such exercise on the basis of the Purchase Price in effect prior
to such adjustment; provided, however, that the Company shall deliver to such
holder a due bill or other appropriate instrument evidencing such holder’s right
to receive such additional shares (fractional or otherwise) or other securities
upon the occurrence of the event requiring such adjustment.

(m) Notwithstanding anything in this Section 11 to the contrary, the Company
shall be entitled to make such reductions in the Purchase Price, in addition to
those adjustments expressly required by this Section 11, as and to the extent
that in their good faith judgment the Board of Directors shall determine to be
advisable in order that any (i) consolidation or subdivision of Preferred Stock,
(ii) issuance wholly for cash of any  shares of Preferred Stock at less than the
current market price, (iii) issuance wholly for cash of shares of Preferred
Stock or securities which by their terms are convertible into or exchangeable
for shares of Preferred Stock, (iv) stock dividends, or (v) issuance of rights,
options or warrants referred to hereinabove in this Section 11, hereafter made
by the Company to holders of its Preferred Stock shall not be taxable to such
stockholders.

(n) The Company covenants and agrees that, after the Distribution Date, it will
not, except as permitted by Sections 23 or 26 hereof, take (nor will it permit
any of its subsidiaries to take) any action if at the time such action is taken
it is reasonably foreseeable that such action will diminish substantially or
otherwise eliminate the benefits intended to be afforded by the Rights.

(o) The Company covenants and agrees that it shall not, at any time after the
Distribution Date (other than in a transaction or series of transactions that
comply with Section 11(n) hereof): (i) consolidate with; (ii) merge with or
into; or (iii) sell or transfer (or permit any of its subsidiaries to sell or
transfer), in one or more transactions, assets or earning power aggregating more
than 50 percent of the assets or earning power of the Company and its
subsidiaries (taken as a whole) to any other Person if at the time of or
immediately after such consolidation, merger or sale there are any rights,
warrants, other instruments or securities outstanding or agreements in effect
which would substantially diminish or otherwise eliminate the benefits intended
to be afforded by the Rights.

(p) Notwithstanding anything in this Agreement to the contrary, in the event
that the Company shall at any time after the Record Date and prior to the
Distribution Date: (i) declare a dividend on the outstanding shares of Common
Stock of the Company payable in  shares of Common Stock of the Company,
(ii) subdivide the outstanding shares of Common Stock of the Company, or
(iii) combine the outstanding shares of Common Stock of the Company into a
smaller number of shares, then the number of Rights associated with each share
of Common Stock of the Company then outstanding, or issued or delivered
thereafter but prior to the Distribution Date, shall be proportionately adjusted
so that the number of Rights thereafter associated with each share of Common
Stock of the Company following any such event shall equal the result obtained by
multiplying the number of Rights associated with each share of Common Stock of
the Company immediately prior to such event by a fraction, the numerator of
which shall be the total number of shares of Common Stock of the Company
outstanding immediately prior to the occurrence of the event and the denominator
of which shall be the total number of shares of Common Stock of the Company
outstanding immediately following the occurrence of such event.

(q) The exercise of Rights under Section 11(a)(ii) shall only result in the loss
of rights under Section 11(a)(ii) to the extent so exercised and shall not
otherwise affect the rights provided for under this Agreement, including the
rights provided for by Section 13.

(r) Notwithstanding any other provision of this Agreement to the contrary, if
the Company determines that a registration statement filed pursuant to Section
9(c) hereof is required to be amended or supplemented to continue to comply with
the Securities Act, then the Company may suspend the exercisability of the
Rights and shall promptly after such determination take all necessary steps to
cause to be effective such amended or supplemented registration statement.
Immediately following such determination to amend or supplement such
registration statement, and immediately following the time such amended or
supplemented registration statement shall become effective, the Company shall
publicly announce the suspension of the exercisability of the Rights or the
termination of such suspension.

Section 12. Certificate of Adjusted Purchase Price or Number of Shares.

Whenever an adjustment is made as provided in Sections 11 and 13 hereof, the
Company shall: (a) promptly prepare a certificate setting forth such adjustment,
and a brief statement of the facts accounting for such adjustment; (b) promptly
file with the Rights Agent and with each transfer agent for the Preferred Stock
and the Common Stock copy of such certificate; and (c) mail a brief summary
thereof to each holder of a Rights Certificate (or, if prior to the Distribution
Date, to each holder of a certificate representing Shares of Common Stock) in
accordance with Section 25 hereof. The Rights Agent shall be fully protected in
relying on any such certificate and on any adjustment therein contained.

Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning
Power.

(a) Effect on Rights. In the event that, following the Share Acquisition Date,
directly or indirectly: (x) the Company shall consolidate with, or merge with
and into, any other Person (other than a Subsidiary of the Company in a
transaction that complies with Section 11(o) hereof) and the Company shall not
be the surviving or continuing corporation of such consolidation or merger;
(y) any Person (other than a subsidiary of the Company in a transaction that
complies with Section 11(o) hereof) shall consolidate with, or merge with or
into, the Company, and the Company shall be the continuing or surviving
corporation of such consolidation or merger and, in connection with such
consolidation or merger, all or part of the outstanding Shares of Common Stock
of the Company shall be changed into or exchanged for stock or other securities
of any other Person or cash or any other property; or (z) the Company shall sell
or otherwise transfer (or one or more of its subsidiaries shall sell or
otherwise transfer), in one transaction, or a series of related transactions,
assets or earning power aggregating more than 50 percent of the assets or
earning power of the Company and its subsidiaries (taken as a whole) to any
other Person or Persons (other than the Company or any subsidiary of the Company
in one or more transactions each of which complies with Section 11(o) hereof),
then, and in each such case (except as may be contemplated by Section 13(d)
hereof), proper provision shall be made so that: (i) each holder of a Right
(except as provided in Section 7(e) hereof) shall thereafter be entitled to
receive, upon the exercise thereof at the then current Purchase Price in
accordance with the terms of this Agreement, such number of shares of validly
authorized and issued, fully paid, non-assessable and freely tradable Common
Stock of the Principal Party (as hereinafter defined), not subject to any liens,
encumbrances, rights of call or first refusal, or other adverse claims as shall
be equal to the result obtained by (A) multiplying the then current Purchase
Price by the then number of 1/1,000ths of a share of Preferred Stock for which a
Right is then exercisable immediately prior to the first occurrence of any of
the events described in subsections (x), (y) or (z) of this paragraph (a) of
Section 13 (each a “Section 13 Event”) (or, if an event described in
Section 11(a)(ii) (each a “Section 11 (a) (ii) Event”) has occurred prior to the
first occurrence of a Section 13 Event, multiplying the number of such
1/1,000ths of a share for which a Right was exercisable immediately prior to the
first occurrence of a Section 11(a)(ii) Event) by the Purchase Price in effect
immediately prior to such first occurrence, and (B) dividing that product (which
following the first occurrence of a Section 13 Event, shall be referred to as
the “Purchase Price” for each Right and for all purposes of the Agreement) by
50 percent of the current market price per share of the Common Stock of such
Principal Party (determined in the manner described in Section 11(d)(i) hereof)
on the date of consummation of such Section 13 Event; (ii) the Principal Party
shall thereafter be liable for, and shall assume, by virtue of such Section 13
Event, all the obligations and duties of the Company pursuant to this Agreement;
(iii) the term “Company” shall thereafter be deemed to refer to such Principal
Party, it being specifically intended that the provisions of Section 11 hereof
apply to such Principal Party following the first occurrence of a Section 13
Event; and (iv) such Principal Party shall take such steps (including, but not
limited to, the authorization and reservation of a sufficient number of shares
of its Common Stock) in connection with the consummation of any such transaction
as may be necessary to assure that the provisions hereof shall thereafter be
applicable, as nearly as reasonably may be, in relation to the shares of its
Common Stock thereafter deliverable upon the exercise of the Rights.

(b) Definition of Principal Party. The term “Principal Party” shall mean:

(i) in the case of any transaction described in subsection (x) or (y) of
paragraph (a) of this Section 13, the Person that is the issuer of any
securities into which  shares of Common Stock of the Company are converted in
such merger or consolidation, and if no securities are so issued, the Person
that is the other party to the merger or consolidation; or

(ii) in the case of any transaction described in subsection (z) of paragraph
(a) of this Section 13, the Person that is the party receiving the greatest
portion of the assets or earning power transferred pursuant to such transaction
or transactions;

provided, however, that in any such case, (x) if the Common Stock of such Person
is not at such time and has not been continuously over the preceding 12-month
period registered under Section 12 of the Exchange Act, and such Person is a
direct or indirect subsidiary of another Person the Common Stock of which is and
has been so registered, “Principal Party” shall refer to such other Person the
Common Stock of which is so registered; (y) in case such Person is a subsidiary,
directly or indirectly, of more than one Person, the Common Stocks of all of
which are and have been so registered, “Principal Party” shall refer to
whichever of such Persons is the issuer of the Common Stock having the greatest
market value of shares held by the public, and (z) in case such Person is owned,
directly or indirectly, by a joint venture formed by two or more Persons that
are not owned, directly or indirectly, by the same Person, the rules set forth
in (x) and (y) above shall apply to each of the chains of ownership having an
interest in such joint venture as if such party were a “subsidiary” of both or
all of such joint venturers and the Principal Parties in each such chain shall
bear the obligations set forth in this Section 13 in the same ratio as their
direct or indirect interests in such Person bear to the total of such interests.

(c) Limitation on Consummation of Mergers. The Company shall not consummate any
such consolidation, merger, sale or transfer unless the Principal Party shall
have a sufficient number of authorized shares of its Common Stock that have not
been issued or reserved for issuance to permit the exercise in full of all of
the Outstanding Rights in accordance with this Section 13 and unless prior
thereto the Company and such Principal Party shall have executed and delivered
to the Rights Agent a supplemental agreement providing for the terms set forth
in paragraphs (a) and (b) of this Section 13 and further providing that, as soon
as practicable after the date of any consolidation, merger or sale of assets
mentioned in paragraph (a) of this Section 13, the Principal Party will:

(i) prepare and file a registration statement under the Securities Act, with
respect to the Rights and the securities purchasable upon exercise of the Rights
on an appropriate form, and will use its best efforts to cause such registration
statement to (A) become effective as soon as practicable after such filing,
(B) cause such registration statement to remain effective (with a prospectus at
all times meeting the requirements of the Securities Act) until the date of
expiration of the Rights, (C) comply with all applicable State blue sky and
other securities laws, and (D) take all such other action necessary to enable
the Principal Party to issue the securities purchasable upon exercise of the
Rights; and

(ii) will deliver to holders of the Rights historical financial statements for
the Principal Party and each of its Affiliates which comply in all respects with
the requirements for registration under the Exchange Act.

The provisions of this Section 13 shall similarly apply to successive mergers or
consolidations or sales or other transfers. In the event that a Section 13 Event
shall occur at any time after the occurrence of a Section 11(a)(ii) Event, the
Rights which have not theretofore been exercised shall thereafter become
exercisable in the manner described in Section 13(a).

(d) Permitted Offers. Notwithstanding anything in this Agreement to the
contrary, Section 13 shall not be applicable to a transaction described in
subsections (x) and (y) of paragraph (a) of this Section 13 if: (i) such
transaction is consummated with a Person or Persons who acquired shares of
Common Stock pursuant to a Permitted Offer (or a wholly owned subsidiary of any
such Person or Persons); (ii) the price per share of Common Stock of the Company
offered in such transaction is not less than the price per Common Share of the
Company paid to all holders of Common Stock of the Company whose shares were
purchased pursuant to such Permitted Offer; and (iii) the form of consideration
being offered to the remaining holders of Common Stock of the Company pursuant
to such transaction is the same as the form of consideration paid pursuant to
such Permitted Offer. Upon consummation of such transaction contemplated by this
paragraph (d), all Rights hereunder shall expire.

Section 14. Fractional Rights and Fractional Shares.

(a) Issuance of Fractional Rights. The Company shall not be required to issue
fractions of Rights, except prior to the Distribution Date in accordance with
Section 11(p) hereof, or to distribute Rights Certificates that evidence
fractional Rights. In lieu of such fractional Rights, there shall be paid to the
registered holders of the Rights Certificates with regard to which such
fractional Rights would otherwise be issuable, an amount in cash equal to the
same fraction of the current market value of a whole Right. For the purposes of
this Section 14(a), the current market value of a whole Right shall be the
closing price of the Rights for the Trading Day immediately prior to the date on
which such fractional Rights would have been otherwise issuable. The closing
price of the Rights for any day shall be the last sale price, regular way, or,
in case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Rights are listed or
admitted to trading or, if the Rights are not listed or admitted to trading on
any national securities exchange, the last sale price or, if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the NASDAQ System or such other system then in use or, if on any
such date the Rights are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Rights selected by the Board of Directors. If on any such date
no such market maker is making a market in the Rights the fair value of the
Rights on such date as determined in good faith by the Independent Directors if
such directors contribute a majority of the Board of Directors or by an
independent investment Banker selected by the Board of Directors.

(b) Issuance of Certain Fractional Shares of Preferred Stock. The Company shall
not be required to issue fractions of shares of Preferred Stock (other than
fractions that are integral multiples of 1/1,000ths of a share of Preferred
Stock) upon exercise of the Rights or to distribute certificates which evidence
fractional shares (other than fractions that are integral multiples of
1/1,000ths of a share of Preferred Stock). In lieu of fractional shares that are
not integral multiples of 1/1,000ths of a share of Preferred Stock, the Company
may pay to the registered holders of Rights Certificates at the time such Rights
are exercised as herein provided an amount in cash equal to the same fraction of
the current market value of 1/1,000ths of a share of Preferred Stock. For
purposes of this Section 14(b), the current market value of 1/1,000ths of a
share of Preferred Stock shall be 1/1,000ths of the closing price of a share of
Preferred Stock (as determined pursuant to Section 11(d)(ii)) for the Trading
Day immediately prior to the date of such exercise.

(c) Following the occurrence of a Triggering Event the Company shall not be
required to issue fractions of shares of its Common Stock upon exercise of the
Rights or to distribute certificates which evidence fractional shares of such
Common Stock. In lieu of fractional  shares of such Common Stock, the Company
may pay to the registered holders of Rights Certificates at the time such Rights
are exercised as herein provided an amount in cash equal to the same fraction of
the current market value of one (1) share of a the Common Stock of the Company.
For purposes of this Section 14(c), the current market value of one share of
Common Stock shall be the closing price of one share of Common Stock (as
determined pursuant to Section 11(d)(i) hereof) for the Trading Day immediately
prior to the date of such exercise.

(d) The holder of a Right by the acceptance of the Right expressly waives his
right to receive any fractional Rights or any fractional shares upon exercise of
a Right except as permitted by this Section 14.

Section 15. Rights of Action.

All rights of action in respect of this Agreement are vested in the respective
registered holders of the Rights Certificates (and, prior to the Distribution
Date, the registered holders of the Common Stock); and any registered holder of
any Rights Certificate (or, prior to the Distribution Date, of the Common
Stock), may, in his own behalf and for his own benefit, enforce, and may
institute and maintain any suit, action or proceeding against the Company to
enforce, or otherwise act in respect of, his right to exercise the Rights
evidenced by such Rights Certificate in the manner provided in such Rights
Certificate and in this Agreement. Without limiting the foregoing or any
remedies available to the holders of Rights, it is specifically acknowledged
that the holders of Rights would not have an adequate remedy at law for any
breach of this Agreement and will be entitled to specific performance of the
obligations under, and injunctive relief against actual or threatened violations
of, the obligations of any Person subject to this Agreement.

Section 16. Agreement of Right Holders.

Every holder of a Right by accepting the same consents and agrees with the
Company and the Rights Agents and with every other holder of a Right that:

(a) prior to the Distribution Date, the Rights will be transferable only in
connection with the transfer of the Common Stock;

(b) after the Distribution Date, the Rights Certificates are transferable only
on the registry books of the Rights Agent if surrendered at the principal office
of the Rights Agent or offices of the Rights Agent designated for such purpose,
duly endorsed or accompanied by a proper instrument of transfer and with the
appropriate forms and certificates fully executed;

(c) subject to Section 6(a), Section 7(e) and Section 7(f) hereof, the Company
and the Rights Agent may deem and treat the Person in whose name the Rights
Certificate (or, prior to the Distribution Date, the associated Common Stock
certificate) is registered as the absolute owner thereof and of the Rights
evidenced thereby (notwithstanding any notations of ownership or writing on the
Rights Certificates or the associated Common Stock certificate made by anyone
other than the Company or the Rights Agent) for all purposes whatsoever, and
neither the Company nor the Rights Agent, subject to the last sentence of
Section 7(e) hereof, shall be required to be affected by any notice to the
contrary; and

(d) notwithstanding anything in this Agreement to the contrary, neither the
Company nor the Rights Agent shall have any liability to any holder of a Right
or other Person as a result of its inability to perform any of its obligations
under this Agreement by reason of any preliminary or permanent injunction or
other order, decree or ruling issued by a court of competent jurisdiction or by
a governmental, regulatory or administrative agency or commission, or any
statute, rule, regulation or executive order promulgated or enacted by any
governmental authority, prohibiting or otherwise restraining performance of such
obligation; provided, however, the Company must use its best efforts to have any
such order, decree or ruling lifted or otherwise overturned as soon as possible.

Section 17. Rights Certificate Holder Not Deemed a Stockholder.

No holder, as such, of any Rights Certificate shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of the number of whole or
fractional shares of Preferred Stock or any other securities of the Company
which may at any time be issuable on the exercise of the Rights represented
thereby, nor shall anything contained herein or in any Rights Certificate be
construed to confer upon the holder of any Rights Certificate, as such, any of
the rights of a stockholder of the Company or any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action, or to receive
notice of meetings or other actions affecting stockholders (except as provided
in Section 24), or to receive dividends or subscription rights, or otherwise,
until the Right or Rights evidenced by such Rights Certificates shall have been
exercised in accordance with the provisions hereof.

Section 18. Concerning the Rights Agent.

(a) The Company agrees to pay to the Rights Agent reasonable compensation for
all services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration and execution of this Agreement and the exercise
and performance of its duties hereunder. The Company also agrees to indemnify
the Rights Agent for, and to hold it harmless against, any loss, liability or
expense incurred without gross negligence, bad faith or willful misconduct on
the part of the Rights Agent, for anything done or omitted by the Rights Agent
in connection with the acceptance and administration of this Agreement,
including the cost and expenses of defending against any claim of liability in
the premises and reasonable counsel fees and expenses.

(b) The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any Rights Certificate or
certificate for the Common Stock or for other securities of the Company,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, instruction, consent, certificate, statement, or
other paper or document believed by it to be genuine and to be signed, executed
and, where necessary, verified or acknowledged, by the proper Person or Persons.

(c) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Rights Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Rights Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.

Section 19. Merger or Consolidation or Change of Name of Rights Agent.

(a) Any corporation into which the Rights Agent or any successor Rights Agent
may be merged or with which it may be consolidated, or any corporation resulting
from any merger or consolidation to which the Rights Agent or any successor
Rights Agent shall be a party, or any corporation, succeeding to the corporate
trust, stock transfer or other stockholder services business of the Rights Agent
or any successor Rights Agent, shall be the successor to the Rights Agent under
this Agreement without the execution or filing of any paper or any further act
on the part of any of the parties hereto, provided, however, that such
corporation would be eligible for appointment as a successor Rights Agent under
the provisions of Section 21 hereof. In case at the time such successor Rights
Agent shall succeed to the agency created by this Agreement, any of the Rights
Certificates shall have been countersigned but not delivered, any such successor
Rights Agent may adopt the countersignature of the predecessor Rights Agent and
deliver such Rights Certificate so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, any successor
Rights Agent may countersign such Rights Certificates either in the name of the
predecessor Rights Agent or in the name of the successor Rights Agent; and in
all such cases such Rights Certificates shall have the full force provided in
the Rights Certificates and in this Agreement.

(b) In case at any time the name of the Rights Agent shall be changed and at
such time any of the Rights Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates shall not have been countersigned, the Rights Agent
may countersign such Rights Certificates either in its prior name or in its
changed name; and in all such cases such Rights Certificates shall have the full
force provided in the Rights Certificates and in this Agreement.

Section 20. Duties of Rights Agent.

The Rights Agent undertakes the duties and obligations imposed by this Agreement
upon the following terms and conditions, by all of which the Company and the
holders of Rights Certificates, by their acceptance thereof, shall be bound:

(a) The Rights Agent may consult with the legal counsel (who may be legal
counsel for the Company), and the opinion of such counsel shall be full and
complete authorization and protection to the Rights Agent as to any action taken
or omitted by it in good faith and in accordance with such opinion.

(b) Whenever in the performance of its duties under this Agreement the Rights
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by any one of the Chairman of the Board, the President,
any Vice President, the Treasurer, any assistant treasurer, the Secretary, or
any assistant Secretary of the Company and delivered to the Rights Agent; and
such certificate shall be full authorization to the Rights Agent for any action
taken or suffered in good faith by it under the provisions of this Agreement in
reliance upon such certificate.

(c) The Rights Agent shall be liable hereunder only for its own negligence, bad
faith or willful misconduct.

(d) The Rights Agent shall not be liable for, or by reason of, any of the
statements of fact or recitals contained in this Agreement or in the Rights
Certificates (except as to its countersignature thereof) or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by the Company only.

(e) The Rights Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Rights Agent) or in respect of the validity or execution
of any Rights Certificate (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Rights Certificate; nor shall it be responsible for
any adjustment required under the provisions of Sections 11 or 13 hereof or be
responsible for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment
(except with respect to the exercise of Rights evidenced by Rights Certificates
after actual notice of any such adjustment); nor shall it by any act hereunder
be deemed to make any representation or warranty as to the authorization or
reservation of any shares of Common Stock or Preferred Stock to be issued
pursuant to this Agreement or any Rights Certificate or as to whether any shares
of the Common Stock or Preferred Stock will, when so issued, be validly
authorized and issued, fully paid and non-assessable.

(f) The Company agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may be reasonably required by the
Rights Agent for the carrying out or performing by the Rights Agent of the
provisions of this Agreement.

(g) The Rights Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from any one of the
Chairman of the Board, the President, any Vice President, the Treasurer, any
assistant Treasurer, the Secretary, or any assistant secretary of the Company,
and to apply to such officers for advice or instructions in connection with its
duties, and it shall not be liable for any action taken or suffered to be taken
by it in good faith in accordance with instructions of any such officer.

(h) The Rights Agent and any stockholder, director, officer or employee of the
Rights Agent may buy, sell or deal in any of the Rights or other securities of
the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Rights Agent under this
Agreement. Nothing herein shall preclude the Rights Agent from acting in any
other capacity for the Company or for any other legal entity.

(i) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, and the Rights Agent shall not be answerable or accountable
for any act, default, neglect or misconduct of any such attorneys or agents or
for any loss to the Company resulting from any such act, default, neglect or
misconduct provided that reasonable care was exercised in the selection and
continued employment thereof.

(j) No provision of this Agreement shall require the Rights Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of its rights if there shall
be reasonable grounds for believing that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

(k) If, with respect to any Rights Certificate surrendered to the Rights Agent
for exercise or transfer, the certificate attached to the form of assignment or
form of election to purchase, as the case may be, has either not been completed
or indicated an affirmative response to clause 1 and/or 2 thereof, the Rights
Agent shall not take any further action with respect to such requested exercise
of transfer without first consulting with the Company and obtaining written
instruction regarding the same.

Section 21. Change of Rights Agent.

The Rights Agent or any successor Rights Agent may resign and be discharged from
its duties under this Agreement and upon 30 days notice in writing mailed to the
Company and to each transfer agent of the Preferred Stock and the Common Stock
by registered or certified mail, and, if such resignation occurs after the
Distribution Date, to the holders of the Rights Certificates by first class
mail. The Company may remove the Rights Agent or any successor Rights Agent upon
30 days’ notice in writing, mailed to the Rights Agent or successor Rights
Agent, as the case may be, and to each transfer agent of the Preferred Stock and
the Common Stock by registered or certified mail, and, if such removal occurs
after the Distribution Date, to the holders of the Rights Certificates by
first-class mail. If the Rights Agent shall resign or be removed or shall
otherwise become incapable of acting, the Company shall appoint a successor
Rights Agent. If the Company shall fail to make such appointment within a period
of thirty (30) days after giving notice of such removal or after it has been
notified in writing of such resignation or incapacity by the resigning or
incapacitated Rights Agent or by the holder of a Rights Certificate (who shall,
with such notice, submit his Rights Certificate for inspection by the Company),
then the registered holder of any Rights Certificate, or the resigning or
removed Rights Agent, may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent. Any successor Rights Agent, whether appointed
by the Company or by such a court, shall be: (i) a legal business entity,
existing and doing business under the laws of the United States or of any state
of the United States, in good standing, which is authorized under such laws to
exercise corporate trust or stock transfer powers and is subject to supervision
or examination by federal or state authority and which has at the time of its
appointment as Rights Agent a combined capital and surplus of at least
$100 million; or (ii) an Affiliate of a corporation described in clause (i) of
this sentence. After appointment, the successor Rights Agent shall be vested
with the same powers, rights, duties and responsibilities as if it had been
originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed reasonably necessary for the purpose.
Not later than the effective date of any such appointment the Company shall file
notice thereof in writing with the predecessor Rights Agent and each transfer
agent of the Preferred Stock and the Common Stock, and if such appointment
occurs after the Distribution Date, mail a notice thereof in writing to the
registered holders of the Rights Certificates. Failure to give any notice
provided for in this Section 21, however, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.

Section 22. Issuance of New Rights Certificates.

Notwithstanding any of the provision of this Agreement or of the Rights to the
contrary, the Company may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by the Board of Directors to
reflect any adjustment or change in the Purchase Price per share and the number
or kind or class of shares or other securities or property purchasable under the
Rights Certificates made in accordance with the provisions of this Agreement. In
addition, in connection with the issuance or sale of shares of Common Stock of
the Company following the Distribution Date and prior to the redemption or
expiration of the Rights, the Company (a) shall, with respect to such shares of
Common Stock so issued or sold pursuant to the exercise of stock options or
under any employee plan or arrangement granted or awarded prior to or as of the
Distribution Date, or upon the exercise, conversion or exchange of securities
hereinafter issued by the Company, and (b) may, in any other case, if deemed
necessary or appropriate by the Board of Directors, issue Rights Certificates
representing the appropriate number of Rights in connection with such issuance
or sale; provided, however, that (i) no such Rights Certificate shall be issued
if, and to the extent that, the Company shall be advised by counsel that such
issuance would create a significant risk of material adverse tax consequences to
the Company or the Person to whom such Rights Certificates would be issued, and
(ii) no such Rights Certificate shall be issued if, and to the extent that,
appropriate adjustment shall otherwise have been made in lieu of the issuance
thereof.

Section 23. Redemption and Termination.

(a) The Board of Directors may, at its option, at any time prior to the Close of
Business, on the earlier of (x) the Share Acquisition Date (or if the Share
Acquisition Date shall have occurred prior to the Record Date, the close of
business on the tenth day following the Record Date) or (y) the Final Expiration
Date, redeem all but not less than all of the then outstanding Rights at a
redemption price of $0.0025 per Right as such amount may be appropriately
adjusted to reflect any stock split, stock dividend or similar transaction
occurring after the date hereof (such redemption price being hereinafter
referred to as the “Redemption Price”), provided, however, that if, following
the occurrence of a Share Acquisition Date but prior to any event described in
Section 13(a), either (x) in connection with any event specified in Section
13(a) in which all holders of Common Stock are treated alike and not involving
(other than as a holder of Common Stock being treated like all other such
holders) an Acquiring Person or an Affiliate or Associate of an Acquiring Person
or any other person in which such Acquiring Person, Affiliate or such Associate
has any interest, or any other Person acting directly or indirectly on behalf of
or in association with any such Acquiring Person, Affiliate or Associate, or
(y) following the occurrence of an event set forth in, and the expiration of any
period during which the holders of Rights may exercise the Rights under,
Section 11 (a) (ii) if each of the following shall have occurred and remain in
effect: (i) such Section 11 (a) (ii) event shall be deemed inadvertent as
determined by the Board of Directors in its discretion taking into account all
such factors as it deems relevant; (ii) a Person who is an Acquiring Person
shall have transferred or otherwise disposed of a number of shares of Common
Stock in a transaction, or series of transactions, which did not result in the
occurrence of a Triggering Event such that such Person is thereafter a
Beneficial Owner of 10 percent or less of the outstanding shares of Common Stock
of the Company, (iii) there are no other Persons, immediately following the
occurrence of the event described in clause (ii) hereof, who are Acquiring
Persons, and (iv) the transfer or other disposition described in clause
(ii) hereof, above was other than pursuant to a transaction, or series of
transactions, which directly or indirectly involved the Company or any of its
Subsidiaries, then the right of redemption shall be reinstated and thereafter be
subject to the provisions of this Section 23.

(b) Immediately upon the action of the Board of Directors ordering the
redemption of the Rights, and without any further action and without any notice,
the right to exercise the Rights will terminate and the only right thereafter of
the holders of Rights shall be to receive the Redemption Price. Promptly after
the action of the Board of Directors ordering the redemption for the Rights, the
Company shall file with the Rights Agent evidence of such action by the Board of
Directors and shall give notice of such redemption to the holders of the then
outstanding Rights by mailing such notice to each such holder at such holder’s
last addresses as it appears upon the registry books of the Rights Agent or,
prior to the Distribution Date, on the registry books of the Transfer Agent for
the Common Stock of the Company. Any notice which is mailed in the manner herein
provided shall be deemed given, whether or not the holder receives the notice.
Each such notice of redemption will state the method by which the payment of the
Redemption Price will be made. Neither the Company nor any of its Affiliates or
Associates may redeem, acquire or purchase for value any Rights at any time in
any manner other than that specifically set forth in this Section 23, and other
than in connection with the purchase of Common Stock of the Company prior to the
Distribution Date.

Section 24. Notice of Certain Events.

(a) In case the Company shall propose at any time following the Distribution
Date: (i) to pay any dividend payable in stock of any class to the holders of
Preferred Stock or to make any other distribution to the holders of Preferred
Stock (other than a regular periodic cash dividend at a rate not in excess of
125 percent of the rate of the last cash dividend theretofore paid); (ii) to
offer to the holders of Preferred Stock rights or warrants to subscribe for or
to purchase any additional shares of Preferred Stock or  shares of stock of any
class or any other securities, rights or options; (iii) to effect any
reclassification of Preferred Stock (other than a reclassification involving
only the subdivision of outstanding shares of Preferred Stock); (iv) to effect
any consolidation or merger into or with any other Person (other than a
Subsidiary of the Company in a transaction or transactions that comply with
Section 11(o) hereof); (v) to effect any sale or other transfer (or to permit
one or more of its subsidiaries to effect any sale or other transfer), in one or
more transactions, of more than 50 percent of the assets or earning power of the
Company and its subsidiaries (taken as a whole) to, any other Person (other than
a Subsidiary of the Company in a transaction or transactions that comply with
Section 11(o) hereof); or (vi) to effect the liquidation, dissolution or winding
up of the Company, then, in each such case, the Company shall give to the Rights
Agent and each holder of a Rights Certificate, in accordance with Section 25, a
notice of such proposed action, which shall specify the record date for, and the
purposes of, such stock dividend, distribution of rights or warrants, or the
date on which such reclassification, consolidation, merger, sale, transfer,
liquidation, dissolution, or winding up is to take place and the date of
participation therein by the holders of the Preferred Stock, if any such date is
to be fixed, and such notice shall be so given in the case of any action covered
by clause (i) or (ii) above at least twenty days prior to the record date for
determining holders of Preferred Stock for purposes of such action, and in the
case of any such other action, at least twenty days prior to the date of the
taking of such proposed action or the date of participation therein by the
holders of the Preferred Stock, whichever shall be earlier.

(b) In case any of the events set forth in Section 11(a)(ii) of this Agreement
shall occur, then, in any such case; (i) the Company shall, as soon as
practicable thereafter, give to the Rights Agent and each holder of a Rights
Certificate, in accordance with Section 25 and to the extent feasible, a notice
of the occurrence of such event, which shall specify the event and the
consequences of the event to holders of Rights under Section 11 (a) (ii); and
(ii) all references in the preceding paragraph to Preferred Stock shall be
deemed to thereafter refer to Common Stock and/or other securities, as the case
may be.

Section 25. Notices.

Notices or demands authorized by this Agreement to be given or made by the
Rights Agent or by the holder of any Rights Certificate to or on the Company
shall be sufficiently given or made if sent by first-class mail, postage
prepaid, addressed (until another address is filed in writing with the Rights
Agent) as follows:

Kansas City Southern

Attn.: Corporate Secretary

427 West 12th Street

Kansas City, Missouri 64105

Subject to the provisions of Section 21, any notice or demand authorized by this
Agreement to be given or made by the Company or by the holder of any Rights
Certificate to or on the Rights Agent shall be sufficiently given or made if
sent by first-class mail, postage prepaid, addressed (until another address is
filed in writing with the Company) as follows:

UMB Bank, n.a., as Rights Agent

Attn: Corporate Trust Dept.

2401 Grand Blvd.

Kansas City, MO 64108

Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Rights Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company.

Section 26. Supplements and Amendments.

Prior to the Distribution Date and subject to the penultimate sentence of this
Section 26, the Company and the Rights Agent shall, if the Company so directs,
supplement or amend any provision of this Agreement without the approval of any
holders of Rights Certificates. From and after the Distribution Date and subject
to the penultimate sentence of this Section 26, the Company and the Rights Agent
shall, if the Company so directs, supplement, amend, remove any provision of
this Agreement without approval of any holders of Rights in order: (i) to cure
any ambiguity; (ii) to correct or supplement any provision contained herein that
may be defective or inconsistent with any other provisions herein; (iii) to
shorten or lengthen any time period hereunder (which lengthening or shortening,
following the first occurrence of an event set forth in clauses (i) and (ii) of
the first proviso to Section 23(a) hereof, shall be effective only if there are
Independent Directors and shall require the concurrence of a majority of such
Independent Directors, or (iv) to change or supplement the provisions hereunder
in any manner which the Company may deem necessary or desirable and which shall
not adversely affect the interests of the holders of Rights Certificates (other
than an Acquiring Person or an Affiliate or Associate of an Acquiring Person);
provided, this Agreement may not be supplemented or amended to lengthen,
pursuant to clause (iii) of this sentence, (A) a time period relating to when
the Rights may be redeemed at such time as the Rights are not then redeemable,
or (B) any other time period unless such lengthening is for the purpose of
protecting, enhancing or clarifying the rights of, and/or the benefits to, the
holders of Rights. Upon the delivery of a certificate from an appropriate
officer of the Company that states that the proposed supplement or amendment is
in compliance with the terms of this Section 26, the Rights Agent shall execute
such supplement or amendment. Notwithstanding anything contained in this
Agreement to the Contrary, no supplement or amendment shall be made which
changes the Redemption Price, the Final Expiration Date, the Purchase Price or
the number of 1/1,000ths of a share of Preferred Stock for which a Right is
exercisable. Prior to the Distribution Date, the interests of the holders of
Rights shall be deemed coincident with the interests of the holders of Common
Stock of the Company.

Section 27. Successors.

All the covenants and provisions of this Agreement by or for the benefit of the
Company or the Rights Agent shall bind and inure to the benefit of their
respective successors and assigns hereunder.

Section 28. Determination and Actions by the Board of Directors, etc.

For all purposes of this Agreement, any calculation of the number of shares of
Common Stock of the Company or any other class of capital stock of the Company
outstanding at any particular time, including for purposes of determining the
particular percentage of such outstanding shares of Common Stock of the Company
of which any Person is the Beneficial Owner, shall be made in accordance with
the provisions of Rule 13d-3(d)(1)(i) of the General Rules and Regulations under
the Exchange Act. The Board of Directors (and, where specifically provided for
herein, the Independent Directors) shall have the exclusive power and authority
to administer this Agreement and to exercise all rights and powers specifically
granted to the Board of Directors, or the Company (or, as expressly provided,
the Independent Directors), or as may be necessary or advisable in the
administration of this Agreement, including, without limitation, the right and
power to (i) interpret the provisions of this Agreement, and (ii) make all
determinations deemed necessary or advisable for the administration of this
Agreement (including a determination to redeem or not redeem the Rights or to
amend the Agreement). All such actions, calculations, interpretations and
determinations (including, for the purpose of clause (ii) below, all omissions
with respect to the foregoing) which are done or made by the Board of Directors
(or, as provided for, by the Independent Directors) in good faith, shall (i) be
final, conclusive and binding on the Company, the Rights Agent, the holders of
the Rights Certificates and all other parties, and (ii) not subject the Board of
Directors or the Independent Directors to any liability to any holder of the
Rights Certificates.

Section 29. Benefits of this Agreement.

Nothing in this Agreement shall be construed to give any Person other than the
Company, the Rights Agent and the registered holders of the Rights Certificates
(and prior to the Distribution Date the registered holders of the Common Stock
of the Company) any legal or equitable right, remedy or claim under this
Agreement; and this Agreement shall be for the sole and exclusive benefit of the
Company, the Rights Agent and the registered holders of the Rights Certificates
(and prior to the Distribution Date the registered holders of the Common Stock
of the Company).

Section 30. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided, however, that
notwithstanding anything in this Agreement to the contrary, if any such term,
provision, covenant or restriction is held by such court or authority to be
invalid, void or unenforceable and the Board of Directors of the Company
determines in its good faith judgment that severing the invalid language from
this Agreement would adversely affect the purpose or effect of this Agreement,
the right of redemption set forth in Section 23 hereof shall be reinstated and
shall not expire until the close of business on the tenth day following the date
of such determination by the Board of Directors. Without limiting the foregoing,
if any provision requiring the Independent Directors to act is held by any court
of competent jurisdiction or other authority to be invalid, void or
unenforceable, such determination shall then be made by the Board of Directors
in accordance with applicable law and the Company’s Certificate of Incorporation
and By-Laws.

Section 31. Governing Law.

This Agreement, each Rights Certificate and each Right issued hereunder shall be
deemed to be a contract made under the laws of the State of Delaware and for all
purposes shall be governed by and construed in accordance with the laws of such
State applicable to contracts to be made and performed entirely within such
State, except for Sections 18, 19, 20 and 21 hereof and relating to the rights,
duties and obligations of the Rights Agent, which shall be governed by the laws
of the State of Missouri without reference to its choice of law rules.

Section 32. Counterparts.

This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

Section 33. Descriptive Headings.

Descriptive headings of the several Sections of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

     
[SEAL]
Attest:
By
Name:      
Title: Corporate Secretary
  KANSAS CITY SOUTHERN
By
Name: Robert B. Terry
Title: Senior Vice President and
General Counsel
 
   
 
   
[SEAL]
Attest:
 


By:
Name:
(please print)
Title:      
  UMB BANK, N.A., as Rights Agent
By
Name: K. Scott Mathews
Title: Vice President
 
   

3

EXHIBIT A

NEW SERIES PREFERRED STOCK, SERIES A

1. Designation and Amount. The shares of such series shall be designated as
“Series A Preferred Stock” and the number of shares initially constituting such
series shall be 150,000 (which number may be increased or decreased by the Board
of Directors without a vote of Stockholders).

2. Dividends and Distributions.

(A) Subject to any prior and superior rights of the holders of any series of
Preferred Stock ranking prior and superior to the shares of Series A Preferred
Stock with respect to dividends, the holders of shares of Series A Preferred
Stock shall be entitled prior to the payment of any dividends on shares ranking
junior to the Series A Preferred Stock to receive, when, as and if declared by
the Board of Directors out of funds legally available for the purpose, quarterly
dividends payable in cash on the last day of March, June, September and December
in each year (each such date being referred to herein as a “Quarterly Dividend
Payment Date”), commencing on the first Quarterly Dividend Payment Date after
the first issuance of a share or fraction of a share of Series A Preferred
Stock, in an amount per share (rounded to the nearest cent) equal to the greater
of (a) $10.00 or (b) subject to the provision for adjustment hereinafter set
forth, 1,000 times the aggregate per share amount of all cash dividends, and
1,000 times the aggregate per share amount (payable in kind) of all non-cash
dividends or other distributions other than a dividend payable in shares of
Common Stock, par value $0.01 per share, of the Corporation (the “Common Stock”)
or a subdivision of the outstanding shares of Common Stock (by reclassification
or otherwise), declared on the Common Stock, par value $.01 per share, of the
Corporation (the “Common Stock”) since the immediately preceding Quarterly
Dividend Payment Date, or, with respect to the first Quarterly Dividend Payment
Date, since the first issuance of any share or fraction of a share of Series A
Preferred Stock. In the event the Corporation shall at any time after
October 12, 1995 (the “Rights Declaration Date”) (i) declare any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock, or (iii) combine the outstanding Common Stock into a smaller
number of shares, then in each such case the amount to which holders of shares
of Series A Preferred Stock were entitled immediately prior to such event under
clause (b) of the preceding sentence shall be adjusted by multiplying such
amount by a fraction the numerator of which is the number of shares of Common
Stock outstanding immediately after such event and the denominator of which is
the number of shares of Common Stock that were outstanding immediately prior to
such event. Such adjustment shall be made successively whenever such a dividend
or change in the Common Stock is consummated.

(B) The Corporation shall declare a dividend or distribution on the Series A
Preferred Stock as provided in paragraph (A) above immediately after it declares
a dividend or distribution on the Common Stock (other than a dividend payable in
shares of Common Stock); provided, that in the event no dividend or distribution
shall have been declared on the Common Stock during the period between any
Quarterly Dividend Payment Date and the next subsequent Quarterly Dividend
Payment Date, a dividend of $10.00 per share on the Series A Preferred Stock
shall nevertheless be payable on such subsequent Quarterly Dividend Payment
Date.

(C) Dividends shall begin to accrue and be cumulative on outstanding shares of
Series A Preferred Stock from the Quarterly Dividend Payment Date next preceding
the date of issue of such shares of Series A Preferred Stock, unless the date of
issue of such shares is prior to the record date for the first Quarterly
Dividend Payment Date, in which case dividends on such shares shall begin to
accrue from the date of issue of such shares, or unless the date of issue is a
Quarterly Dividend Payment Date or is a date after the record date for the
determination of holders of shares of Series A Preferred Stock entitled to
receive a quarterly dividend and before such Quarterly Dividend Payment Date, in
either of which events such dividends shall begin to accrue and be cumulative
from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall
not bear interest. Dividends paid on the shares of Series A Preferred Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding. The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive payment of a dividend or distribution declared
thereon, which record date shall be no more than 30 days prior to the date fixed
for the payment thereof.

3. Voting Rights. The holders of shares of Series A Preferred Stock shall have
the following voting rights:

(A) Subject to the provision for adjustment hereinafter set forth, each
1/1,000th share of Series A Preferred Stock shall entitle the holder thereof to
one vote on all matters voted on at a meeting of the stockholders of the
Corporation. In the event the Corporation shall at any time after the Rights
Declaration Date (i) declare any dividend on Common Stock payable in shares of
Common Stock, or (u) subdivide the outstanding Common Stock, or (iii) combine
the outstanding Common Stock into a smaller number of shares, then in each such
case the number of votes per share to which holders of shares of Series A
Preferred Stock were entitled immediately prior to such event shall be adjusted
by multiplying such number by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event. Such adjustment shall be made
successively whenever such a dividend or change in the Common Stock is
consummated.

(B) Except as otherwise provided herein or by law, the holders of shares of
Series A Preferred Stock and the holders of shares of Common Stock shall vote
together as one class on all matters voted on at a meeting of stockholders of
the Corporation.

(C) Except as set forth herein, holders of Series A Preferred Stock shall have
no special voting rights and their consent shall not be required (except to the
extent they are entitled to vote with holders of Common Stock as set forth
herein) for taking any corporate action.

4. Certain Restrictions.

(A) Whenever quarterly dividends or other dividends or distributions payable on
the Series A Preferred Stock as provided in Section 2 are in arrears, thereafter
and until all accrued and unpaid dividends and distributions, whether or not
declared, on shares of Series A Preferred Stock outstanding shall have been paid
in full, the Corporation shall not:

(i) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of capital stock of
the Corporation ranking junior (either as to dividends or upon liquidation,
dissolution or winding up) to the Series A Preferred Stock;

(ii) declare or pay dividends on or make any other distributions on any shares
of capital stock of the Corporation ranking on a parity (either as to dividends
or upon liquidation, dissolution or winding up) with the Series A Preferred
Stock, except dividends paid ratably on the Series A Preferred Stock and all
such parity stock on which dividends are payable or in arrears in proportion to
the total amounts to which the holders of all such shares are then entitled;

(iii) redeem or purchase or otherwise acquire for consideration shares of any
capital stock of the Corporation ranking on a parity (either as to dividends or
upon liquidation, dissolution or winding up) with the Series A Preferred Stock;
provided that the Corporation may at any time redeem, purchase or otherwise
acquire shares of any such parity stock in exchange for shares of any capital
stock of the Corporation ranking junior (either as to dividends or upon
dissolution, liquidation or winding up) to the Series A Preferred Stock; or

(iv) purchase or otherwise acquire for consideration any shares of Series A
Preferred Stock or any shares of stock ranking on a parity with the Series A
Preferred Stock, except in accordance with a purchase offer made in writing or
by publication (as determined by the Board of Directors) to all holders of such
shares upon such terms as the Board of Directors, after consideration of the
respective annual dividend rates and other relative rights and preferences of
the respective series and classes, shall determine in good faith will result in
fair and equitable treatment among the respective series or classes.

(B) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of capital stock of
the Corporation unless the Corporation could, under paragraph (A) of this
Section 4, purchase or otherwise acquire such shares at such time and in such
manner.

5. Reacquired Shares. Any shares of Series A Preferred Stock purchased or
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock to be created by
resolution or resolutions of the Board of Directors, subject to the conditions
and restrictions on issuance set forth herein.

6. Liquidation Dissolution or Winding Up.

(A) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, no distribution shall be made on any shares of
capital stock of the Corporation that rank junior (whether as to dividends or
upon liquidation, dissolution or winding up) to Series A Preferred unless prior
thereto the holders of Series A Preferred Shares shall have received an amount
equal to 1,000 times the aggregate amount to be distributed per share to holders
of the common stock.

(B) In the event, however, that there are not sufficient assets available to
permit payment in full of the Series A liquidation preference and the
liquidation preferences of all other series of preferred stock, if any, which
rank on a parity with the Series A Preferred Stock, then such remaining assets
shall be distributed ratably to the holders of such parity shares in proportion
to their respective liquidation preferences.

(C) In the event the Corporation shall at any time after the Rights Declaration
Date (i) declare any dividend on Common Stock payable in shares of Common Stock,
(ii) subdivide the outstanding Common Stock, or (iii) combine the outstanding
Common Stock into a smaller number of shares, then in each such case the
Adjustment Number in effect immediately prior to such event shall be adjusted by
multiplying such Adjustment Number by a fraction the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

7. Merger; Consolidation, etc. In case the Corporation shall enter into any
merger, consolidation, combination or other transaction in which the shares of
Common Stock are exchanged for or changed into other stock or securities, cash
and/or any other property, then in any such case each share of Series A
Preferred Stock shall at the same time be similarly exchanged or changed in an
amount per share (subject to the provision for adjustment hereinafter set forth)
equal to 1,000 times the aggregate amount of stock, securities, cash and/or
other property (payable in kind), as the case may be, into which or for which
each share of Common Stock is changed or exchanged. In the event the Corporation
shall at any time after the Rights Declaration Date (i) declare any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock, or (iii) combine the outstanding Common Stock into a smaller
number of shares, then, in each such case, the amount set forth in the preceding
sentence with respect to the exchange or change of shares of Series A Preferred
Stock shall be adjusted by multiplying such amount by a fraction the numerator
of which is the number of shares of Common Stock outstanding immediately after
such event and the denominator of which is the number of shares of Common Stock
that were outstanding immediately prior to such event.

8. No Redemption. The Series A Preferred Stock shall not be redeemable.

9. Ranking. The Series A Preferred Stock shall rank on a parity with all other
series of the Corporation’s Preferred Stock as to the payment of dividends and
other distribution of assets, unless the terms of any such other series shall
provide otherwise.

10. Amendment. The Certificate of Incorporation of the Corporation shall not be
further amended in any manner that would materially alter or change the powers,
preferences, rights, qualifications, limitations and restrictions of the
Series A Preferred Stock so as to affect them adversely without the affirmative
vote of the holders of a majority or more of the outstanding shares of Series A
Preferred Stock, voting separately as a class.

11. Fractional Shares. Series A Preferred Stock may be issued in fractions of a
share, which shall entitle the holder, in proportion to such holder’s fractional
shares, to exercise voting rights, receive dividends, participate in
distributions and to have the benefit of all other rights of holders of Series A
Preferred Stock.

4

EXHIBIT B

FORM OF RIGHTS CERTIFICATE

Certificate No. R-     Rights

NOT EXERCISABLE AFTER OCTOBER 11, 2010 OR EARLIER IF REDEEMED BY THE COMPANY.
THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE COMPANY, AT $.0025
PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN
CIRCUMSTANCES, RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING PERSON (AS DEFINED IN
THE RIGHTS AGREEMENT) AND ANY SUBSEQUENT HOLDER OF SUCH RIGHTS MAY BECOME NULL
AND VOID. [THE RIGHTS PRESENTED BY THIS RIGHTS CERTIFICATE ARE OR WERE
BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON OR AN
ASSOCIATE OR AFFILIATE OF AN ACQUIRING PERSON (AS DEFINED IN THE RIGHTS
AGREEMENT). ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS REPRESENTED
HEREBY MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN SECTION 7(e)
OF THE RIGHTS AGREEMENT.]*

RIGHTS CERTIFICATE

This certifies that      , or registered assigns is the registered owner of the
number of Rights set forth above, each of which entitles the owner thereof,
subject to the terms, provisions and conditions of the Rights Agreement dated as
of September 29, 2005 (the “Rights Agreement”) between Kansas City Southern, a
Delaware corporation (the “Company”), and UMB BANK, n.a., as Rights Agent (the
“Rights Agent”), to purchase from the Company at any time prior to 5:00 P.M.
(Kansas City, Missouri time) on October 11, 2010 at the principal office or
offices of the Rights Agent designated for such purpose, or its successors as
Rights Agent, 1/1,000ths of a fully paid nonassessable share of the Series A
Preferred Stock (the “Preferred Stock”), of the Company, at a purchase price of
$100 per 1/1,000ths of a share (the “Purchase Price”), upon presentation and
surrender of this Rights Certificate with the Form of Election to Purchase and
related Certificate duly executed and in proper form. The number of Rights
evidenced by this Rights Certificate (and the number of shares which may be
purchased upon exercise thereof) set forth above, and the Purchase Price per
1/1,000ths share set forth above, are the number and Purchase Price as of      ,
200_, based on the Preferred Stock of the Company as constituted at such date.

Upon the occurrence of a transaction listed in Section 11(a)(ii) (a
“Section 11(a)(ii) Event”), if the Rights evidenced by this Rights Certificate
are beneficially owned by (i) an Acquiring Person or an Affiliate or Associate
of any such Acquiring Person (as such terms are defined in the Rights
Agreement), (ii) a transferee of any such Acquiring Person, Associate or
Affiliate, or (iii) under certain circumstances specified in the Rights
Agreement, a transferee of a person who after such transfer, became an Acquiring
Person, or an Affiliate or Associate of an Acquiring Person, such Rights shall
become null and void and no holder hereof shall have any right with respect to
such Rights from and after the occurrence of such Section 11(a) (ii) Event.

As provided in the Rights Agreement, the Purchase Price and the number and kind
of shares of Preferred Stock or other securities which may be purchased upon the
exercise of the Rights evidenced by this Rights Certificate are subject to
modification and adjustment upon the happening of certain events.

This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Rights Certificates, which
limitation of rights include the temporary suspension of the exercisability of
such Rights under the specific circumstances set forth in the Rights Agreement.
Copies of the Rights Agreement are on file at the above-mentioned office of the
Rights Agent and are also available upon written request to the Rights Agent.

This Rights Certificate, with or without other Rights Certificates, upon
surrender at the office or offices the Rights Agent designated for such purpose,
may be exchanged for another Rights Certificate or Rights Certificates of like
tenor and date evidencing Rights entitling the holder to purchase a like
aggregate number of 1/1,000ths of a share of Preferred Stock as the Rights
evidenced by the Rights Certificate or Rights Certificates surrendered shall
have entitled such holder to purchase. If this Rights Certificate shall be
exercised in part, the holder shall be entitled to receive upon surrender hereof
another Rights Certificate or Rights Certificates for the number of whole Rights
not exercised.

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may be redeemed by the Company at its options at a redemption price
of $0.0025 per Right.

No fractional shares of Preferred Stock will be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractions which are integral
multiples of 1/1,000ths of a share of Preferred Stock), but in lieu thereof a
cash payment will be made, as provided in the Rights Agreement.

No holder of this Rights Certificate shall be entitled to vote or receive
dividends or be deemed for any purpose the holder of Preferred Stock or of any
other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained in the Rights Agreement or herein
be construed to confer upon the holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action, or, to receive notice of meetings or
other action affecting stockholders (except as provided in the Rights
Agreement), or to receive dividends or subscription rights, or otherwise, until
the Right or Right evidenced by this Rights Certificate shall have been
exercised as provided in the Rights Agreement.

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal. Dated as of this      day of      , 200_.

     
[SEAL]
  KANSAS CITY SOUTHERN
 
   
 
  By
 
   

Title: President

ATTEST:

Title: Secretary

Countersigned:

UMB BANK, N.A., as Rights Agent

By

Authorized Signature

* The portion of the legend in brackets shall be inserted only if applicable and
shall replace the preceding sentence.

5

[Form of Reverse Side of Rights Certificate]

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
Rights Certificates.)

FOR VALUE RECEIVED      hereby sells, assigns and transfers unto            

(Please print name and address of transferee)

this Rights Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint      Attorney, to transfer
the within Rights Certificate on the books of the within-named Company, with
full power of substitution.

Dated:

Signature

Signature Guaranteed:

All Guarantees must be made by a financial institution (such as a bank or
broker) which is a participant in the Securities Transfer Agents Medallion
Program (“STAMP”), the New York Stock Exchange, Inc. Medallion Signature Program
(“MSP”), or the Stock Exchanges Medallion Program (“SEMP”) and must not be
dated. Guarantees by a notary public are not acceptable.

CERTIFICATE

The undersigned hereby certifies by checking the appropriate boxes that:

A. this Rights Certificate [ ] is [ ] is not being sold, assigned and
transferred by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of any such Acquiring Person (as such terms are defined
pursuant to the Rights Agreement);

B. after due inquiry and to the best knowledge of the undersigned, the
undersigned [ ] did [ ] did not acquire the Rights evidenced by this Rights
Certificate from any Person who is, was or subsequently became an Acquiring
Person or an Affiliate or Associate of an Acquiring Person.

Dated:

Signature

Signature Guaranteed:

All Guarantees must be made by a financial institution (such as a bank or
broker) which is a participant in the Securities Transfer Agents Medallion
Program (“STAMP”), the New York Stock Exchange, Inc. Medallion Signature Program
(“MSP”), or the Stock Exchanges Medallion Program (“SEMP”) and must not be
dated. Guarantees by a notary public are not acceptable.

6

NOTICE

The signature to the foregoing Assignment and Certificate must correspond to the
name as written upon the face of this Rights Certificate in every particular,
without alteration or enlargement or any change whatsoever.

7

FORM OF ELECTION TO PURCHASE

(To be executed if holder desires

to exercise Rights represented

by the Rights Certificate)

To:

The undersigned hereby irrevocably elects to exercise      Rights represented by
this Rights Certificate to purchase the shares of Preferred Stock issuable upon
the exercise of the. Rights (or such other securities of the Company or of any
other person which may be issuable upon the exercise of the Rights) and requests
that certificates for such shares be issued in the name of and delivered to:

Please insert social security
or other identifying number

(Please print name and address)

If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:

Please insert social security

or other identifying number

(Please print name and address)

Dated:     ,      

Signature

Signature Guaranteed:

All Guarantees must be made by a financial institution (such as a bank or
broker) which is a participant in the Securities Transfer Agents Medallion
Program (“STAMP”), the New York Stock Exchange, Inc. Medallion Signature Program
(“MSP”), or the Stock Exchanges Medallion Program (“SEMP”) and must not be
dated. Guarantees by a notary public are not acceptable.

8

CERTIFICATE

The undersigned hereby certifies by checking the appropriate boxes that:

(1) the Rights evidenced by this Rights Certificate [ ] are [ ] are not being
exercised by or on behalf of a Person who is or was an Acquiring Person or an
Affiliate or Associate of any such Acquiring Person (as such terms are defined
pursuant to the Rights Agreement);

(2) after due inquiry and to the best knowledge of the undersigned, the
undersigned [ ] did [ ] did not acquire the Rights evidenced by this Rights
Certificate from any Person who is, was or became an Acquiring Person or an
Affiliate or Associate of an Acquiring Person.

Dated:     , 200_

Signature

Signature Guaranteed:

All Guarantees must be made by a financial institution (such as a bank or
broker) which is a participant in the Securities Transfer Agents Medallion
Program (“STAMP”), the New York Stock Exchange, Inc. Medallion Signature Program
(“MSP”), or the Stock Exchanges Medallion Program (“SEMP”) and must not be
dated. Guarantees by a notary public are not acceptable.

NOTICE

The signature to the foregoing Election to Purchase and Certificate must
correspond to the name as written upon the face of this Rights Certificate in
every particular, without alteration or enlargement or any change whatsoever.

9

EXHIBIT C

DETAILED SUMMARY OF RIGHTS TO PURCHASE

SERIES A PREFERRED STOCK

On September 27, 2005, the Board of Directors (the “Board”) of Kansas City
Southern (the “Company”) declared a dividend distribution of one Right for each
outstanding share of the Company’s Common Stock, $0.01 par value per share (the
“Common Stock”), to the stockholders of record as of the close of business on
October, 12, 2005 (the “Record Date”). Each Right entitles the registered holder
thereof to purchase from the Company 1/1,000ths of a share of Series A Preferred
Stock, par value 1.00 per share (the “Preferred Stock”) (or in some
circumstances, Common Stock, other securities, cash or other assets, as
summarized below) at a price of $100.00 per share (the “Purchase Price”), (both
shares and price are subject to adjustment as described below). The complete
terms and conditions of the Rights are set forth in a Rights Agreement (the
“Rights Agreement”) between the Company and UMB Bank, n.a., as Rights Agent,
dated as of September 29, 2005, as may be amended from time to time. Capitalized
terms not defined herein are defined in the Rights Agreement.

Initially, the Rights will be attached to all Common Stock certificates
representing shares then outstanding, and no separate Rights Certificates will
be distributed. Subject to certain exceptions specified in the Rights Agreement,
the Rights will separate from the Common Stock and a Distribution Date will
occur upon the earlier of (i) ten (10) business days following a public
announcement that a person or group of affiliated or associated persons has
acquired beneficial ownership of fifteen percent (15%) or more of the then
outstanding shares of Common Stock (or thirteen percent (13%) in the case the
Independent Directors determine such Person is an “Adverse Person”) (each such
person or group of affiliated or associated persons referred to herein and in
the Rights Agreement as an “Acquiring Person”), or (ii) ten (10) business days
following the commencement of a tender offer or exchange offer that would result
in a person or group becoming an Acquiring Person. Pursuant to exceptions set
forth in the Rights Agreement, TMM, S.A. de C.V. and certain of its affiliates
and stockholders may acquire shares of Common Stock under certain circumstances
without becoming an “Acquiring Person.” As used herein and in the Rights
Agreement, an Independent Director means any member of the Board of Directors of
the Company, while such person is a member of the Board, who is not an Acquiring
Person, an Affiliate or Associate of an Acquiring Person, or a representative or
nominee of an Acquiring Person or of any such Affiliate or Associate.

Until the Distribution Date, (i) the Rights will be evidenced by the Common
Stock certificates and will be transferred with and only with such Common Stock
certificates, (ii) new Common Stock certificates issued after the Record Date
will contain a notation incorporating the Rights Agreement by reference and
(iii) the surrender for transfer of any certificates for Common Stock
outstanding will also constitute the transfer of the Rights associated with the
Common Stock represented by such certificate.

As soon as practicable after the Distribution Date, Rights Certificates will be
mailed to holders of record of the Common Stock as of the close of business of
the Distribution Date, and thereafter the separate Rights Certificates alone
will represent the Rights. Following the Distribution Date, shares of Common
Stock issued will be accompanied by Rights only in certain instances.

The Rights are not exercisable until the Distribution Date and will expire at
the close of business on October 11, 2010, unless the Rights are earlier
redeemed by the Company as described below.

In the event that a Person becomes an Acquiring Person, except pursuant to a
tender or exchange offer for all outstanding shares of Common Stock which a
majority of the Independent Directors determines to be adequate and otherwise in
the best interests of the Company’s stockholders, taking into consideration all
factors that such directors deem relevant (a “Permitted Offer”), each holder of
a Right will thereafter have the right to receive, upon exercise of the Right at
the then current Purchase Price, that number of shares of the Preferred Stock
(or in certain circumstances, Common Stock or assets or other securities of the
Company) having a market value of two times the Purchase Price. Notwithstanding
the foregoing, following the occurrence of the event set forth in this
paragraph, all Rights that are or were beneficially owned by any Acquiring
Person or Adverse Person will be null and void.

For example, at a Purchase Price of $100, each Right not owned by an Acquiring
Person or by an Adverse Person following an event set forth in the preceding
paragraph would entitle its holder to purchase $200 worth of Preferred Stock (or
other consideration, as noted above) for $100. Assuming that the Common Stock
has a current market value of $25, and the Preferred Stock has a current market
value of 1,000 times the current market value of the Common Stock, or $25,000,
at such time, the holder of each valid right would be entitled to purchase .008
shares of Preferred Stock, or the equivalent of eight shares of Common Stock,
for $100.

In the event that, at any time following the Share Acquisition Date, (i) the
Company engages in a merger or other business combination transaction in which
the Company is not the surviving corporation, (ii) the Company engages in a
merger or other business combination transaction in which the Company is the
surviving corporation and the Common Stock of the Company is changed or
exchanged, or (iii) fifty percent (50%) or more of the Company’s assets, cash
flow or earning power is sold or transferred (in each case other than with an
entity which acquired the shares pursuant to a Permitted Offer), each holder of
a Right shall thereafter have the right to receive, upon exercise of the Right
at the then current Purchase Price, that number of shares of the common stock of
the acquiring company (or certain of its affiliates) that at the time of such
transaction would have a market value of two times the exercise price of the
Right. If the Rights are exercised to acquire the Preferred Stock, then the
Rights will not thereafter be exercisable to acquire the securities of any
Acquiring Person. The events set forth in this paragraph and in the second
preceding paragraph are referred to in the Rights Agreement as “Triggering
Events.”

At any time until the Share Acquisition Date or the Final Expiration Date, the
Company may redeem the Rights in whole, but not in part, at a price of $0.0025
per Right (the “Redemption Price”). Following the Share Acquisition Date, but
prior to an event listed in Section 13(a) of the Rights Agreement (i.e. a
merger, consolidation or sale of more than 50 percent of the assets or earnings
power of the Company and its subsidiaries), the Company may redeem the Rights in
connection with any event specified in Section 13(a) in which all stockholders
are treated alike and which does not include the Acquiring Person or its
Affiliates or Associates. In addition, the Company’s right of redemption may be
reinstated following an inadvertent trigger of the Rights (as determined by the
Board) if an Acquiring Person reduces its beneficial ownership to 10 percent or
less of the outstanding shares of Common Stock of the Company in a transaction
or series of transactions not involving the Company. Immediately upon the action
of the Board electing to redeem the Rights, the Company shall make announcement
thereof, and upon such election, the right to exercise the Rights will terminate
and the only right of the holders of Rights will be to receive the Redemption
Price.

Until a Right is exercised, the holder thereof, as such, will have no rights as
a stockholder of the Company, including, without limitation, the right to vote
or to receive dividends. While the distribution of the Rights will not be
taxable to stockholders or to the Company, stockholders may, depending on the
circumstances, recognize taxable income in the event that the Rights become
exercisable for the Preferred Stock (or other securities, as the case may be) of
the Company or for common stock of an acquiring company or in the event of the
redemption of the Rights as set forth above.

The Purchase Price payable, and the number of shares of Preferred Stock (or
Common Stock, other securities, cash or other assets, as the case may be)
issuable upon exercise of the Rights are subject to adjustment from time to time
to prevent dilution (i) in the event of a stock dividend on, or a subdivision,
combination or reclassification of the Preferred Stock, (ii) upon the grant to
holders of the Preferred Stock of certain rights or warrants to subscribe for
shares of the Preferred Stock or convertible securities at less than the current
market price of the Preferred Stock or (iii) upon the distribution to holders of
the Preferred Stock of evidences of indebtedness or assets (excluding regular
periodic cash dividends out of earnings or retained earnings or dividends
payable in the Preferred Stock) or of subscription rights or warrants (other
than those referred to above).

With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments require an adjustment of at least one percent (1%)
in such Purchase Price. No fractional shares will be issued (other than
fractional shares which are integral multiples of 1/1,000ths of a share of
Preferred Stock) and, in lieu thereof, an adjustment in cash will be made based
on the market price of the Preferred Stock on the last Trading Date prior to the
date of exercise.

Prior to the Distribution Date, the Board may amend or supplement any provision
of the Rights Agreement without the consent of the holders of the Rights.
Following the Distribution Date, the Board of Directors may amend the provisions
of the Rights Agreement in order to cure any ambiguity, to correct any defect or
inconsistency or to make changes deemed necessary or desirable, so long as such
changes do not adversely affect the interests of the holders of the Rights
(excluding the interests of any Acquiring Person and its affiliates and
associates). In any case, however, the Board of Directors may not amend or
supplement the Rights Agreement to change or supplement the Redemption Price,
Final Expiration Date, the Purchase Price or the number of 1/1,000ths of a share
of Preferred Stock for which a Right is exercisable.

The Rights may have the effect of impeding a change in control of the Company
without the prior consent of the Board, and the Rights could cause substantial
dilution to a person that attempts to acquire the Company without conditioning
the offer on redemption of the Rights by the Board or on the acquisition by such
person of a substantial number of Rights. The Rights will not interfere with any
Permitted Offer for all of the outstanding Common Stock that has the approval of
the Independent Directors.

A copy of the Rights Agreement has been filed with the Securities and Exchange
Commission as an Exhibit to Amendment No. 2 to the Company’s Registration
Statement on Form 8-A dated May 19, 1986. A copy of the Rights Agreement is
available free of charge from the Company by written request to Kansas City
Southern, P.O. Box 219335, Kansas City, Missouri 64121-9335 (U.S. mail), or 427
West 12th Street, Kansas City, Missouri 64105 (delivery service). This summary
description of the Rights does not purport to be complete and is qualified in
its entirety by reference to the Rights Agreement, which is hereby incorporated
herein by reference. In the event of a conflict between this summary and the
Rights Agreement, the Rights Agreement will prevail.

10